              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 1 of 80




 1   Noelle E. Dwarzski, WSBA No. 40041
     BARLOW COUGHRAN
 2   MORALES & JOSEPHSON, P.S.
     1325 Fourth Ave Suite 910
 3   Seattle, WA 98101
     Telephone: (206) 224-9900
 4   Facsimile: (206) 224-9820
     E-mail: noelled@bcmjlaw.com
 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   BOARDS OF TRUSTEES OF THE
     CEMENT MASONS & PLASTERERS
10   HEALTH & WELFARE TRUST,
     CEMENT MASONS AND
11   PLASTERERS RETIREMENT TRUST,
     and WESTERN WASHINGTON
12   CEMENT MASONS JOURNEYMAN                          NO.
     AND APPRENTICE TRAINING
13   TRUST,                                             COMPLAINT FOR BREACH OF
                     Plaintiffs,                        COLLECTIVE BARGAINING
14         v.                                           AGREEMENT BY SIGNATORY AND
                                                        ALTER-EGO EMPLOYERS
15   LUNDEEN SIMONSON, INC., a
     Washington Corporation, UBI No.
16   601358261, Contractor’s License No.
     LUNDESI086PZ and DIAMOND-S
17   POLISHED CONCRETE, INC., UBI No.
     601391300, Contractor’s License No.
18   DIAMOPC865NQ,
                         Defendants.
19

20           For their complaint, plaintiffs allege as follows:

21                              I.     PARTIES AND JURISDICTION

22



                                                                         BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                        MORALES & JOSEPHSON, P.S.
                                                                     1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 1                                     SEATTLE, WA 98101
                                                                             (206) 224-9900
      5000 331 ue211201
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 2 of 80




 1           1.           Plaintiffs are the Boards of Trustees of the Cement Masons & Plasterers Health

 2   & Welfare Trust, Cement Masons and Plasterers Retirement Trust, Western Washington

 3   Cement Masons Journeyman and Apprentice Training Trust, and Washington Construction

 4   Industry Substance Abuse Program Funds (collectively “Trust Funds”).

 5           2.           The plaintiffs Boards of Trustees are fiduciaries as that term is defined in

 6   Section 402(a) of ERISA, 29 U.S.C. § 1102(a).

 7           3.           Trust Funds are joint labor-management funds created pursuant to Section

 8   302(c) of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 186(c), and the

 9   Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq. as amended

10   (“ERISA”).

11           4.           Defendant Lundeen Simonson, Inc. (hereafter “Lundeen”), is a Washington

12   corporation engaged in business within the jurisdiction of this Court, and such business

13   affects commerce within the meaning of Section 301(a) of the Act, 29 U.S.C. § 185(a).

14           5.           Lundeen’s principal place of business is located in Spokane, Washington.

15           6.           At all material times, the officers and principals of Lundeen have been Bryan

16   E. Simonson, President; Scott Alan Simonson, Vice President; and Harley Wayne Simonson,

17   Secretary.

18           7.           Defendant Diamond-S Polished Concrete, Inc. (hereafter “Diamond-S”), is a

19   Washington corporation engaged in business within the jurisdiction of this Court, and such

20   business affects commerce within the meaning of Section 301(a) of the Act,

21   29 U.S.C. § 185 (a).

22



                                                                                     BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                    MORALES & JOSEPHSON, P.S.
                                                                                 1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 2                                                 SEATTLE, WA 98101
                                                                                         (206) 224-9900
      5000 331 ue211201
               Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 3 of 80




 1             8.         At all material times, the officers and principals of Diamond-S have been

 2   Bryan Simonson, President and Harley Wayne Simonson, Vice President.

 3             9.         Diamond-S’s principal place of business is located in Spokane, WA.

 4             10.        Jurisdiction is conferred on this Court by Sections 502 and 515 of ERISA, 29

 5   U.S.C. §1132 and §1145.

 6             11.        Pursuant to ERISA § 502(e)(2), 29 U.S.C. §1132(e)(2), venue is appropriate in

 7   the Division of Seattle, King County, Washington as the Trust Funds are administered in King

 8   County, WA.

 9           II.     FIRST CLAIM FOR RELIEF: ACTION TO ENFORCE JUDGMENT

10             12.        On December 19, 2016, the Trust Funds were awarded Default Judgment

11   against Lundeen in the amount of $115,582.52 in King County Superior Court Cause No.

12   16-2-12579-4 SEA. A true and correct copy is attached as Exhibit A.

13             13.        $45,005.39 in post-judgment payments were received.

14             14.        $72,932.28 comprised of $24,323.06 in contributions, $21,254.64 in interest ,

15   $15,923.88 in liquidated damages, $9,730.67 in accounting fees and $1,700.00 in attorney

16   fees remains outstanding on the judgment.

17    III.         SECOND CLAIM FOR RELIEF: ACTION TO ENFORCE TERMS OF THE
                                  TRUST AGREEMENTS
18

19             15.        The Trust Funds re-allege the facts set forth in paragraphs 1 through 14 above

20   as if stated fully herein, and further allege as follows:

21             16.        At all material times, Lundeen agreed to be bound by the collective bargaining

22   agreement (hereafter referred to as “CBA”) between the Operative Plasterers’ and Cement


                                                                                     BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                    MORALES & JOSEPHSON, P.S.
                                                                                 1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 3                                                 SEATTLE, WA 98101
                                                                                         (206) 224-9900
      5000 331 ue211201
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 4 of 80




 1   Masons’ International Association, Cement Masons’ Local 528 (hereafter referred to as

 2   “Local 528”) and the Associated General Contractors of Washington.

 3           17.          The CBA incorporates the terms of the Trust Agreements for the Cement

 4   Masons & Plasterers Health & Welfare Trust, the Cement Masons and Plasterers Retirement

 5   Trust, and the Western Washington Cement Masons Journeyman and Apprentice Training

 6   Trust (collectively referred to as “Trust Agreements”).

 7           18.          Bryan Simonson, President of Employer, was authorized to legally bind and

 8   sign contracts on behalf of the Employer and signed compliance agreements binding Lundeen

 9   to collective bargaining agreements requiring it to contribute to the Trust Funds.

10           19.          The CBA and Trust Agreements require Lundeen to make employee benefit

11   contributions to Trust Funds on behalf of Employer’s employees working within with the

12   jurisdiction of the CBA.

13           20.          Under the terms of the CBA and Trust Agreements, the Trusts are authorized

14   to audit Lundeen’s payroll records for the purpose of confirming its contribution obligation to

15   the Trusts.

16           21.          On August 21, 2018, the Trust Funds issued two audit reports: 1) to the

17   Cement Masons and Plasterers Trust Funds (Exhibit B) and 2) Washington-Idaho Cement

18   Masons Employers Retirement Trust Funds (Exhibit C) that covered the period of March

19   2015 through May 2018.

20           22.          At all material times, Lundeen employed employees for whom employee

21   benefit contributions are due pursuant to the terms of the CBA and Trust Agreements.

22           23.          According to the terms of the CBA, Trust Agreements, and Section 502(g)(2)


                                                                                  BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                 MORALES & JOSEPHSON, P.S.
                                                                              1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 4                                              SEATTLE, WA 98101
                                                                                      (206) 224-9900
      5000 331 ue211201
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 5 of 80




 1   of ERISA, 29 USC § 1132(g)(2), Lundeen is obligated to pay liquidated damages, interest,

 2   reasonable attorney’s fees, and costs and expenses of suit.

 3            24.         For the two audits, Lundeen owes $364,432.44, comprised of $229,943.54 in

 4   contributions, $31,090.35 in liquidated damages, $92,516.05 in interest, and $10,882.50 in

 5   audit accounting fees for March 2015 through May 2018.

 6   IV.      THIRD CLAIM FOR RELIEF: DECLARATORY RELIEF THAT DIAMOND-
                          S IS AN ALTER-EGO OF LUNDEEN
 7

 8            25.         The Trusts re-allege the facts set forth in paragraphs 1 through 24 above as if

 9   stated fully herein, and further allege as follows:

10            26.         Lundeen is a construction contractor located at in Spokane, Washington.

11            27.         Diamond-S is also a construction contractor.

12            28.         Diamond-S listed its business address as 3605 East Crown Avenue, Spokane,

13   Washington 99217 with Washington State Department of Labor & Industries. Lundeen listed

14   its Registered Agent’s street address as 3609 East Crown Avenue, Spokane, Washington

15   99217.

16            29.         Bryan Simonson is listed as the Registered Agent and President for Lundeen.

17   Bryan Simonson is listed as the President for Diamond-S.

18            30.         Lundeen and Diamond-S have the same President, business purposes,

19   operation, equipment, customers, supervision, and ownership.

20            31.         Diamond-S is the alter-ego of Lundeen because they constitute a single-

21   employer under the Act and ERISA.

22



                                                                                     BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                    MORALES & JOSEPHSON, P.S.
                                                                                 1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 5                                                 SEATTLE, WA 98101
                                                                                         (206) 224-9900
      5000 331 ue211201
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 6 of 80




 1           32.          As an alter-ego of Lundeen, Diamond-S is required to abide by Lundeen’s

 2   CBA with Local 528 and the Trust Agreements.

 3           33.          As an alter-ego of Lundeen, Diamond-S is required to comply with the Trusts’

 4   payroll auditor and provide the documentation necessary for the completion of the Trusts’

 5   payroll audit.

 6           34.          As an alter-ego of Lundeen, Diamond-S is liable for the unpaid amounts owed

 7   by Lundeen in the amount of $364,432.44, comprised of $229,943.54 in contributions,

 8   $31,090.35 in liquidated damages, $92,516.05 in interest, and $10,882.50 in audit accounting

 9   fees for March 2015 through May 2018.

10           35.          Diamond-S owes additional fringe benefit contributions to the Trust Funds for

11   covered hours worked by its employees, liquidated damages, interest, attorney fees and costs

12   for the period of January 2014 through the current date. The total amount shall be proven

13   through motions or at trial.

14           36.          According to the terms of the CBA, Trust Agreements, and ERISA §502(g)(2),

15   Diamond-S is obligated to pay liquidated damages, interest, reasonable attorney’s fees, and

16   costs and expenses of suit.

17                                       IV.    PRAYER FOR RELIEF

18              The Trusts pray for relief against the defendants, jointly and severally, as follows:

19           A.           Declaratory relief finding that Diamond-S Polished Concrete Inc. is the alter-

20   ego of Lundeen Simonson, Inc.;

21           B.           An order requiring Lundeen Simonson, Inc. and/or Diamond-S Polished

22   Concrete, Inc. to pay all delinquent contributions found to be owing by the Trust Funds;


                                                                                     BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                    MORALES & JOSEPHSON, P.S.
                                                                                 1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 6                                                 SEATTLE, WA 98101
                                                                                         (206) 224-9900
      5000 331 ue211201
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 7 of 80




 1           C.           For all costs and attorney's fees incurred;

 2           D.           For liquidated damages, interest, reasonable attorney’s fees, and costs and

 3   expenses of suit; and

 4           E. Such other relief as the Court deems just and equitable.

 5           DATED this 26th day of May, 2020.

 6                                                        s/ Noelle E. Dwarzski
                                                         Noelle E. Dwarzski, WSBA # 40041
 7                                                       BARLOW COUGHRAN
                                                         MORALES & JOSEPHSON, P.S.
 8                                                       Attorneys for Plaintiff Trusts
                                                         1325 Fourth Ave., Suite 910
 9                                                       Seattle, WA 98101

10

11

12

13

14

15

16

17

18

19

20

21

22



                                                                                   BARLOW COUGHRAN
     COMPLAINT FOR DELINQUENT                                                  MORALES & JOSEPHSON, P.S.
                                                                               1325 FOURTH AVE., SUITE 910
     FRINGE BENEFIT CONTRIBUTIONS - 7                                               SEATTLE, WA 98101
                                                                                       (206) 224-9900
      5000 331 ue211201
               Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 8 of 80




                                   EXHIBIT A



Exhibit A to Complaint - Page 8
               Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 9 of 80




Exhibit A to Complaint - Page 9
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 10 of 80




Exhibit A to Complaint - Page 10
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 11 of 80




Exhibit A to Complaint - Page 11
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 12 of 80




Exhibit A to Complaint - Page 12
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 13 of 80




Exhibit A to Complaint - Page 13
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 14 of 80




                                   EXHIBIT B



Exhibit B to Complaint - Page 14
                 Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 15 of 80

                       Welfare & Pension
                       Administration Service, Inc.
                       7525 SE 24th Street, Suite 200, Mercer Island, WA 98040
      WPAS
                       P.O. Box 34203 Seattle, WA 98124
                       Telephone (206) 441-7574 or (800) 732-1121 • FAX (206) 695-0964



                            Random Fringe Benefit Contributions Compliance Report
                                      For Plan Administration Use Only


      The Board of Trustees
      Cement Masons and Plasterers Trust Funds

      Re:        Lundeen Simonson, Inc.
                 Account Numbers: 48081, 48082 & 48083


      As requested by the Board of Trustees of the above-mentioned trust funds we looked at the
      payroll records of Lundeen Simonson, Inc. This task was undertaken in order to assist the Board
      of Trustees in determining whether the employer is in general compliance with the collective
      bargaining agreement (CBA) and Plan documents requiring that certain fringe benefit
      contributions be made to the respective Trust Funds.
      On June 7, 2018, we received payroll records from Connie Simonson, Office Manager for
      Lundeen Simonson, Inc. On July 17, 2018 and July 25, 2018, we received additional records.
      Following is a description of the various measures undertaken in compiling the information for
      our report.

            •   Ms. Simonson provided us with payroll summaries, an employee list, a job list, time
                by job summaries, timecards, certified payroll, State quarterly payroll tax reports and
                trust remittance reports. These records covered the period March 2015 through May
                2018.

            •   We identified all employees by classifications appearing on the various payroll
                records, reference to wage rates and discussions with the employer.

            •   We compared the effective rates of pay to the hours and wages recorded and paid per
                the payroll summaries and certified payroll. These recorded hours and wages were
                then compared to the hours reported to the Trusts.

            •   The unreported hours were due to the employer not submitting the required
                remittance reports with payment, reporting employees to the wrong local and not
                reporting all employees performing work covered by the CBA.

            •   The unreported hours resulted in an underpayment of contributions of $126,131.77,
                liquidated damages of $15,504.45, and interest charges of $53,669.63 as supported by
                the attached Summary Schedule A-1 and related Supporting Schedules. Accounting
                fees amounted to $4,555.50 for a total due of $199,861.36.



Exhibit B to Complaint - Page 15
                Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 16 of 80



      The Board of Trustees
      Cement Masons and Plasterers Trust Funds
      Page 2 of 2



           •   The overreported hours were a result of reporting employees to the wrong local.

           •   The overreported hours resulted in an overpayment of contributions of ($9,101.04) as
               supported by the attached Summary Schedule A-2 and related Supporting Schedules.

           •   The percentage of improperly paid contributions amounted to 77.00% for the period
               covered by our report.


      We are providing this information to the Board of Trustees for their use in the management of
      above referenced employee contribution practices of Lundeen Simonson, Inc., and it is not to be
      shared with third parties.




      August 21, 2018


      PV




Exhibit B to Complaint - Page 16
                 Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 17 of 80
                                                                                                       Schedule A-1

Trust Fund:             Cement Masons and Plasterers Trust Funds

Employer:               Lundeen Simonson, Inc.
                        Account #'s: 48081, 48082 & 48083

                                 Summary of Reporting Exceptions, Liquidated Damages
                                                  And Interest Due

                                            March 2015 through May 2018

        Year                  Hours          Contributions         Liquidated
 Account# Schedule          Exceptions        Exceptions            Damages          Interest          Total
        2015
  48081      B-1                 380.00     $      5,681.01    $        759.41   $      2,688.84   $      9,129.26

  48082          C-1           7,242.00           52,374.46           6,284.94         26,665.59         85,324.99

  48083          D-1           2,549.00           18,261.02           2,191.32          9,711.11         30,163.45
          2016
  48082          E-1             900.50            6,555.64             786.68          2,623.04          9,965.36

  48082          F-1             632.00            4,853.76             611.94          1,586.11          7,051.81

  48083          G-1           1,060.50            7,720.44             933.55          2,943.76         11,597.75

  48083          H-1           1,561.50           11,992.32           1,481.16          3,532.11         17,005.59
          2017
  48082          I-1             499.00            3,832.32             606.53           753.42           5,192.27

  48083          J-1           1,935.00           14,860.80           1,848.93          3,165.65         19,875.38

                              16,759.50     $    126,131.77    $     15,504.46   $     53,669.63   $    195,305.86



Breakdown by Fund:
                                                Underpaid
Health and Security                         $    120,364.66
Retirement Fund                                    2,724.61
Apprenticeship & Training                          3,042.50

  Total                                     $    126,131.77




Exhibit B to Complaint - Page 17
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                               Schedule:     B-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48081
                                                                 Rate Code: 001
                                                                                                                                                               Summary of Reportable Hours & Contributions
                                                                                                                                                                          Reporting Exceptions
                                                                                                                                                                                  2015
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 18 of 80




                                                                                               Schedule       January     February         March      April         May          June          July      August    September     October   November     December              Total
                                                                 Reported Hours Exceptions     B-3                                         101.50      9.00      269.50          0.00         0.00          0.00          0.00      0.00       0.00          0.00           380.00
                                                                                                                                                       Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                                                       $718.62    $63.72   $1,908.06         $0.00        $0.00         $0.00         $0.00     $0.00      $0.00         $0.00         $2,690.40
                                                                 Retirement Fund                                                           727.76     64.53    1,932.32          0.00         0.00          0.00          0.00      0.00       0.00          0.00          2,724.61
                                                                 Apprentice Training Fund                                                   71.05      6.30      188.65          0.00         0.00          0.00          0.00      0.00       0.00          0.00            266.00
                                                                 Total                                                                $1,517.43     $134.55   $4,029.03         $0.00        $0.00         $0.00         $0.00     $0.00      $0.00         $0.00         $5,681.01
                                                                  Liquidated Damages           B-2                                       198.56       75.00      485.85          0.00         0.00          0.00          0.00      0.00       0.00          0.00            759.41
                                                                  Interest Charges             B-2                                       745.78       64.43    1,878.63          0.00         0.00          0.00          0.00      0.00       0.00          0.00          2,688.84
                                                                  Total Due or Overpaid                                               $2,461.77     $273.98   $6,393.51         $0.00        $0.00         $0.00         $0.00     $0.00      $0.00         $0.00         $9,129.26
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                      Exhibit B to Complaint - Page 18
                                                                                               Type
                                                                 Health and Welfare            001                                           7.08      7.08         7.08         7.08         7.28          7.28          7.28      7.28       7.28          7.28
                                                                 Retirement Fund               002                                           7.17      7.17         7.17         7.17         7.45          7.45          7.45      7.45       7.45          7.45
                                                                 Apprentice Training Fund      012                                           0.70      0.70         0.70         0.70         0.70          0.70          0.70      0.70       0.70          0.70
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                                       Schedule:       B-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48081
                                                                 Rate Code: 001
                                                                                                                                                                Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                2015
                                                                                                                    January      February         March           April             May         June          July        August    September         October    November          December             Total
                                                                 Contributions Due, Schedule:   B-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 19 of 80




                                                                 Health and Welfare                                                              $718.62         $63.72        $1,908.06        $0.00        $0.00         $0.00         $0.00          $0.00        $0.00            $0.00         $2,690.40
                                                                 Retirement Fund                                                                  727.76          64.53         1,932.32         0.00         0.00          0.00          0.00           0.00         0.00             0.00          2,724.61
                                                                 Apprentice Training Fund                                                          71.05           6.30           188.65         0.00         0.00          0.00          0.00           0.00         0.00             0.00            266.00
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Health and Welfare             12%                                               $86.23         $25.00         $228.97         $0.00        $0.00         $0.00         $0.00          $0.00        $0.00            $0.00          $340.20
                                                                 Retirement Fund                12%                                                87.33          25.00          231.88          0.00         0.00          0.00          0.00           0.00         0.00             0.00           344.21
                                                                 Apprentice Training Fund       12%                                                25.00          25.00           25.00          0.00         0.00          0.00          0.00           0.00         0.00             0.00            75.00
                                                                 Liquidated Damages                                                               198.56          75.00          485.85          0.00         0.00          0.00          0.00           0.00          0.00            0.00           759.41
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $25, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                                                39             38             37               36           35           34            33            32             31            30




                                                                                                                                                                                                                                                                                                                Exhibit B to Complaint - Page 19
                                                                                                Int. Rates
                                                                 Health and Welfare             18%                                              $420.39         $36.32        $1,058.97        $0.00        $0.00         $0.00         $0.00          $0.00        $0.00            $0.00         $1,515.68
                                                                 Retirement Fund                12%                                               283.83          24.52           714.96         0.00         0.00          0.00          0.00           0.00         0.00             0.00          1,023.31
                                                                 Apprentice Training Fund       18%                                                41.56           3.59           104.70         0.00         0.00          0.00          0.00           0.00         0.00             0.00            149.85
                                                                 Interest Charges                                                                 745.78          64.43         1,878.63         0.00         0.00          0.00          0.00           0.00          0.00            0.00          2,688.84
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                  Schedule:     B-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48081
                                                                 Rate Code: 001
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                               Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 20 of 80




                                                                                                                                                     For the Period March 2015 through December 2015
                                                                 Employee Name
                                                                 SSN                           Key            January   February   March     April         May         June         July      August    September   October   November     December           Total
                                                                 Lever, S                                 1                                 208.50                                                                                                           208.50
                                                                 XXX-XX                                   2                                 199.50                                                                                                           199.50
                                                                                                          3                                   9.00                                                                                                             9.00
                                                                 Mattila, C                               1                                               51.00                                                                                               51.00
                                                                 XXX-XX                                   2                                                0.00                                                                                                0.00
                                                                                                          3                                               51.00                                                                                               51.00
                                                                 Mattila, S                               1                                              100.50                                                                                              100.50
                                                                 XXX-XX                                   2                                                0.00                                                                                                0.00
                                                                                                          3                                              100.50                                                                                              100.50
                                                                 Murley, M                                1                         31.00                                                                                                                     31.00
                                                                 XXX-X                                    2                          0.00                                                                                                                      0.00
                                                                                                          3                         31.00                                                                                                                     31.00
                                                                 Ruonavaara, J                            1                         17.50                                                                                                                     17.50
                                                                 XXX-X                                    2                          0.00                                                                                                                      0.00
                                                                                                          3                         17.50                                                                                                                     17.50
                                                                 Salinas, E                               1                         53.00                                                                                                                     53.00
                                                                 XXX-XX                                   2                          0.00                                                                                                                      0.00
                                                                                                          3                         53.00                                                                                                                     53.00




                                                                                                                                                                                                                                                                      Exhibit B to Complaint - Page 20
                                                                 Simonson, B                              1                                               78.00                                                                                               78.00
                                                                 XXX-XX                                   2                                                0.00                                                                                                0.00
                                                                                                          3                                               78.00                                                                                               78.00
                                                                 Simonson, S                              1                                              203.00                                                                                              203.00
                                                                 XXX-X                                    2                                              163.00                                                                                              163.00
                                                                                                          3                                               40.00                                                                                               40.00
                                                                 Total Reportable Hours                   1                        101.50   208.50       432.50        0.00         0.00         0.00        0.00      0.00       0.00          0.00         742.50
                                                                 Total Hours Reported                     2                          0.00   199.50       163.00        0.00         0.00         0.00        0.00      0.00       0.00          0.00         362.50
                                                                 Total Reporting Exceptions               3                        101.50     9.00       269.50        0.00         0.00         0.00        0.00      0.00       0.00          0.00         380.00
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                               Schedule:     C-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 066
                                                                                                                                                             Summary of Reportable Hours & Contributions
                                                                                                                                                                        Reporting Exceptions
                                                                                                                                                                                2015
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 21 of 80




                                                                                               Schedule       January     February        March     April         May          June          July      August    September     October    November      December               Total
                                                                 Reported Hours Exceptions     C-3                                         0.00     51.00      766.00        919.50     1,447.50      1,420.00     1,149.00     108.00      804.00         577.00           7,242.00
                                                                                                                                                     Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                                                       $0.00   $361.08   $5,423.28     $6,510.06   $10,537.80    $10,337.60    $8,364.72    $786.24    $5,853.12     $4,200.56         $52,374.46
                                                                 Total                                                                    $0.00   $361.08   $5,423.28     $6,510.06   $10,537.80    $10,337.60    $8,364.72    $786.24    $5,853.12     $4,200.56         $52,374.46
                                                                  Liquidated Damages           C-2                                         0.00     43.33      650.79        781.21     1,264.54      1,240.51     1,003.77      94.35       702.37        504.07           6,284.94
                                                                  Interest Charges             C-2                                         0.00    205.82    3,009.92      3,515.43     5,532.35      5,272.18     4,140.54     377.40     2,721.70      1,890.25          26,665.59
                                                                  Total Due or Overpaid                                                   $0.00   $610.23   $9,083.99    $10,806.70   $17,334.69    $16,850.29   $13,509.03   $1,257.99   $9,277.19     $6,594.88         $85,324.99
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                       Exhibit B to Complaint - Page 21
                                                                                               Type
                                                                 Health and Welfare            001                                         7.08      7.08         7.08         7.08         7.28          7.28         7.28        7.28        7.28          7.28
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                                                        Schedule:        C-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 066
                                                                                                                                                                Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                2015
                                                                                                                    January      February         March           April             May             June              July          August     September            October    November             December               Total
                                                                 Contributions Due, Schedule:   C-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 22 of 80




                                                                 Health and Welfare                                                               $0.00         $361.08        $5,423.28        $6,510.06    $10,537.80       $10,337.60           $8,364.72        $786.24        $5,853.12        $4,200.56         $52,374.46
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Health and Welfare             12%                                               $0.00          $43.33         $650.79          $781.21         $1,264.54        $1,240.51        $1,003.77         $94.35         $702.37          $504.07           $6,284.94
                                                                 Liquidated Damages                                                                 0.00          43.33          650.79           781.21          1,264.54         1,240.51         1,003.77          94.35          702.37           504.07            6,284.94
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $25, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                                                39             38             37               36               35               34               33               32             31               30




                                                                                                                                                                                                                                                                                                                                   Exhibit B to Complaint - Page 22
                                                                                                Int. Rates
                                                                 Health and Welfare             18%                                               $0.00         $205.82        $3,009.92        $3,515.43        $5,532.35        $5,272.18        $4,140.54        $377.40        $2,721.70        $1,890.25         $26,665.59
                                                                 Interest Charges                                                                   0.00         205.82         3,009.92         3,515.43         5,532.35         5,272.18         4,140.54         377.40         2,721.70         1,890.25          26,665.59
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                               Schedule:     C-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 066
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                             Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 23 of 80




                                                                                                                                                   For the Period March 2015 through December 2015
                                                                 Employee Name
                                                                 SSN                           Key            January   February   March   April         May         June         July      August   September   October   November     December           Total
                                                                 Austin, S                                1                                                                                 193.50                                                        193.50
                                                                 XXX-XX                                   2                                                                                   0.00                                                          0.00
                                                                                                          3                                                                                 193.50                                                        193.50
                                                                 Grageda, J                               1                                                                                  18.00       69.00                                             87.00
                                                                 XXX-XX                                   2                                                                                   0.00        0.00                                              0.00
                                                                                                          3                                                                                  18.00       69.00                                             87.00
                                                                 Johnson, M                               1                                                                                                      120.00      195.50         90.00         405.50
                                                                 XXX-X                                    2                                                                                                       80.00        0.00          0.00          80.00
                                                                                                          3                                                                                                       40.00      195.50         90.00         325.50
                                                                 Lever, S                                 1                                                        160.00        40.00      100.00       39.00                              91.00         430.00
                                                                 XXX-XX                                   2                                                          0.00         0.00        0.00        0.00                               0.00           0.00
                                                                                                          3                                                        160.00        40.00      100.00       39.00                              91.00         430.00
                                                                 Mattila, C                               1                                51.00       124.50      179.00       165.50      159.00       32.50                                            711.50
                                                                 XXX-XX                                   2                                 0.00         0.00        0.00         0.00        0.00        0.00                                              0.00
                                                                                                          3                                51.00       124.50      179.00       165.50      159.00       32.50                                            711.50
                                                                 Mattila, S                               1                                             29.50                                                                                              29.50
                                                                 XXX-XX                                   2                                              0.00                                                                                               0.00
                                                                                                          3                                             29.50                                                                                              29.50




                                                                                                                                                                                                                                                                   Exhibit B to Complaint - Page 23
                                                                 Miles, C                                 1                                             84.00      211.00       167.00                                                                    462.00
                                                                 XXX-XX-                                  2                                              0.00        0.00         0.00                                                                      0.00
                                                                                                          3                                             84.00      211.00       167.00                                                                    462.00
                                                                 Murley, M                                1                                            135.00                    65.00      153.00       15.00               175.50         90.00         633.50
                                                                 XXX-XX                                   2                                              0.00                     0.00        0.00        0.00                 0.00          0.00           0.00
                                                                                                          3                                            135.00                    65.00      153.00       15.00               175.50         90.00         633.50
                                                                 Murley, N                                1                                                                      65.00      173.00                                                        238.00
                                                                 XXX-XX                                   2                                                                       0.00        0.00                                                          0.00
                                                                                                          3                                                                      65.00      173.00                                                        238.00
                                                                 Niskanen, R                              1                                                         27.00       162.00       40.00       80.50                                            309.50
                                                                 XXX-XX                                   2                                                          0.00         0.00        0.00        0.00                                              0.00
                                                                                                          3                                                         27.00       162.00       40.00       80.50                                            309.50
                                                                 Rodriguez, M                 1                   18.00                                     240.00              171.00    200.00    629.00
                                                                 XXX-XX                       2                    0.00                                       0.00                0.00    100.00    100.00
                                                                                              3                   18.00                                     240.00              171.00    100.00    529.00
                                                                 Ruonavaara, J                1                  179.50     40.00                                                                   219.50
                                                                 XXX-XX                       2                    0.00      0.00                                                                     0.00
                                                                                              3                  179.50     40.00                                                                   219.50
                                                                 Salinas, E                   1                            162.00     190.00     114.00     200.00              170.00              836.00
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 24 of 80




                                                                 XXX-XX                       2                            160.00       0.00       0.00       0.00              109.00              269.00
                                                                                              3                              2.00     190.00     114.00     200.00               61.00              567.00
                                                                 Sanchez, R                   1                                                              80.00              160.00    150.00    390.00
                                                                 XXX-XX                       2                                                               0.00                0.00     58.00     58.00
                                                                                              3                                                              80.00              160.00     92.00    332.00
                                                                 Simonson, B                  1                                                                                            54.00     54.00
                                                                 XXX-XX                       2                                                                                             0.00      0.00
                                                                                              3                                                                                            54.00     54.00
                                                                 Simonson, H                  1                                                              47.50                                   47.50
                                                                 XXX-XX                       2                                                               0.00                                    0.00
                                                                                              3                                                              47.50                                   47.50
                                                                 Simonson, J                  1                                                   21.00                                              21.00
                                                                 XXX-XX-                      2                                                    0.00                                               0.00
                                                                                              3                                                   21.00                                              21.00
                                                                 Simonson, L                  1                            140.00     108.00      79.00      58.00                                  385.00
                                                                 XXX-XX                       2                            128.50       0.00       0.00       0.00                                  128.50
                                                                                              3                             11.50     108.00      79.00      58.00                                  256.50
                                                                 Simonson, R                  1                   49.50    160.00     114.50                                               74.00    398.00
                                                                 XXX-XX                       2                    0.00      0.00       0.00                                               14.00     14.00
                                                                                              3                   49.50    160.00     114.50                                               60.00    384.00
                                                                 Simonson, S                  1                                       167.50      78.00      67.00     68.00                        380.50




                                                                                                                                                                                                              Exhibit B to Complaint - Page 24
                                                                 XXX-XX                       2                                         0.00       0.00       0.00      0.00                          0.00
                                                                                              3                                       167.50      78.00      67.00     68.00                        380.50
                                                                 Simonson, Z                  1                  146.00    129.00     203.00     159.00      62.50                                  699.50
                                                                 XXX-XX                       2                    0.00      0.00       0.00       0.00       0.00                                    0.00
                                                                                              3                  146.00    129.00     203.00     159.00      62.50                                  699.50
                                                                 Smith, E                     1                                                  132.50     158.00              151.00              441.50
                                                                 XXX-XX                       2                                                    0.00       0.00              110.00              110.00
                                                                                              3                                                  132.50     158.00               41.00              331.50
                                                                 Total Reportable Hours       1   0.00   51.00   766.00   1,208.00   1,447.50   1,420.00   1,149.00   188.00   1,023.00   749.00   8,001.50
                                                                 Total Hours Reported         2   0.00    0.00     0.00     288.50       0.00       0.00       0.00    80.00     219.00   172.00     759.50
                                                                 Total Reporting Exceptions   3   0.00   51.00   766.00     919.50   1,447.50   1,420.00   1,149.00   108.00     804.00   577.00   7,242.00
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                Schedule:     D-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 066
                                                                                                                                                               Summary of Reportable Hours & Contributions
                                                                                                                                                                          Reporting Exceptions
                                                                                                                                                                                  2015
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 25 of 80




                                                                                               Schedule       January     February        March        April        May          June          July      August    September      October   November     December               Total
                                                                 Reported Hours Exceptions     D-3                                        256.00     464.00      326.00        432.50       365.50          0.00         379.00     60.00       0.00        266.00           2,549.00
                                                                                                                                                       Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                                                   $1,812.48    $3,285.12   $2,308.08    $3,062.10    $2,660.84         $0.00    $2,759.12     $436.80      $0.00     $1,936.48         $18,261.02
                                                                 Total                                                                $1,812.48    $3,285.12   $2,308.08    $3,062.10    $2,660.84         $0.00    $2,759.12     $436.80      $0.00     $1,936.48         $18,261.02
                                                                  Liquidated Damages           D-2                                       217.50       394.21      276.97       367.45       319.30          0.00       331.09       52.42       0.00        232.38           2,191.32
                                                                  Interest Charges             D-2                                     1,060.30     1,872.52    1,280.98     1,653.53     1,396.94          0.00     1,365.76      209.66       0.00        871.42           9,711.11
                                                                  Total Due or Overpaid                                               $3,090.28    $5,551.85   $3,866.03    $5,083.08    $4,377.08         $0.00    $4,455.97     $698.88      $0.00     $3,040.28         $30,163.45
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                        Exhibit B to Complaint - Page 25
                                                                                               Type
                                                                 Health and Welfare            001                                          7.08        7.08        7.08         7.08         7.28          7.28           7.28      7.28       7.28          7.28
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                                                     Schedule:        D-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 066
                                                                                                                                                                   Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                   2015
                                                                                                                    January      February           March             April             May             June              July        August    September            October    November         December               Total
                                                                 Contributions Due, Schedule:   D-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 26 of 80




                                                                 Health and Welfare                                                              $1,812.48        $3,285.12        $2,308.08        $3,062.10        $2,660.84         $0.00        $2,759.12        $436.80        $0.00        $1,936.48         $18,261.02
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Health and Welfare             12%                                               $217.50          $394.21          $276.97          $367.45          $319.30          $0.00         $331.09          $52.42        $0.00         $232.38           $2,191.32
                                                                 Liquidated Damages                                                                217.50           394.21           276.97           367.45           319.30           0.00          331.09           52.42         0.00          232.38            2,191.32
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $25, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                                                39               38               37               36               35               34            33               32             31           30




                                                                                                                                                                                                                                                                                                                                Exhibit B to Complaint - Page 26
                                                                                                Int. Rates
                                                                 Health and Welfare             18%                                              $1,060.30        $1,872.52        $1,280.98        $1,653.53        $1,396.94         $0.00        $1,365.76        $209.66        $0.00         $871.42           $9,711.11
                                                                 Interest Charges                                                                 1,060.30         1,872.52         1,280.98         1,653.53         1,396.94          0.00         1,365.76         209.66         0.00          871.42            9,711.11
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                Schedule:     D-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 066
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                              Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 27 of 80




                                                                                                                                                    For the Period March 2015 through December 2015
                                                                 Employee Name
                                                                 SSN                           Key            January   February   March    April         May         June         July      August   September   October   November     December           Total
                                                                 Johnson, M                               1                                                                                                                                  86.00          86.00
                                                                 XXX-XX-                                  2                                                                                                                                   0.00           0.00
                                                                                                          3                                                                                                                                  86.00          86.00
                                                                 Murley, M                                1                        83.00    93.00        44.50      128.00       125.00                  182.00     30.00                   100.00         785.50
                                                                 XXX-XX                                   2                         0.00     0.00         0.00        0.00         0.00                    0.00      0.00                     0.00           0.00
                                                                                                          3                        83.00    93.00        44.50      128.00       125.00                  182.00     30.00                   100.00         785.50
                                                                 Murley, N                                1                                                          88.00       130.50                  197.00     30.00                                  445.50
                                                                 XXX-XX-                                  2                                                           0.00         0.00                    0.00      0.00                                    0.00
                                                                                                          3                                                          88.00       130.50                  197.00     30.00                                  445.50
                                                                 Ruonavaara, J                            1                        74.00   160.00                                                                                                          234.00
                                                                 XXX-XX                                   2                         0.00     0.00                                                                                                            0.00
                                                                                                          3                        74.00   160.00                                                                                                          234.00
                                                                 Salinas, E                               1                        40.00   211.00       141.00                                                                                             392.00
                                                                 XXX-XX                                   2                         0.00     0.00         0.00                                                                                               0.00
                                                                                                          3                        40.00   211.00       141.00                                                                                             392.00
                                                                 Sanchez, R                               1                                                                                                                                  40.00          40.00
                                                                 XXX-XX-                                  2                                                                                                                                   0.00           0.00
                                                                                                          3                                                                                                                                  40.00          40.00




                                                                                                                                                                                                                                                                    Exhibit B to Complaint - Page 27
                                                                 Sears, J                                 1                                              63.50      216.50       110.00                                                                    390.00
                                                                 XXX-XX                                   2                                               0.00        0.00         0.00                                                                      0.00
                                                                                                          3                                              63.50      216.50       110.00                                                                    390.00
                                                                 Simonson, B                              1                                                                                                                                  40.00          40.00
                                                                 XXX-XX                                   2                                                                                                                                   0.00           0.00
                                                                                                          3                                                                                                                                  40.00          40.00
                                                                 Simonson, G                              1                        19.00                                                                                                                    19.00
                                                                 XXX-X                                    2                         0.00                                                                                                                     0.00
                                                                                                          3                        19.00                                                                                                                    19.00
                                                                 Simonson, T                              1                        40.00                 77.00                                                                                             117.00
                                                                 XXX-XX                                   2                         0.00                  0.00                                                                                               0.00
                                                                                                          3                        40.00                 77.00                                                                                             117.00
                                                                 Total Reportable Hours       1   256.00   464.00   326.00   432.50   365.50   0.00   379.00   60.00   0.00   266.00   2,549.00
                                                                 Total Hours Reported         2     0.00     0.00     0.00     0.00     0.00   0.00     0.00    0.00   0.00     0.00       0.00
                                                                 Total Reporting Exceptions   3   256.00   464.00   326.00   432.50   365.50   0.00   379.00   60.00   0.00   266.00   2,549.00
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 28 of 80




                                                                                                                                                                                                  Exhibit B to Complaint - Page 28
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                             Schedule:    E-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 066
                                                                                                                                                               Summary of Reportable Hours & Contributions
                                                                                                                                                                          Reporting Exceptions
                                                                                                                                                                                  2016
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 29 of 80




                                                                                               Schedule       January     February        March        April        May          June          July      August    September   October   November     December             Total
                                                                 Reported Hours Exceptions     E-3             274.00          0.00       205.00     151.00      121.50        149.00                                                                                    900.50
                                                                                                                                                       Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                         $1,994.72        $0.00    $1,492.40    $1,099.28    $884.52     $1,084.72                                                                                  $6,555.64
                                                                 Total                                      $1,994.72        $0.00    $1,492.40    $1,099.28    $884.52     $1,084.72                                                                                  $6,555.64
                                                                  Liquidated Damages           E-2             239.37         0.00       179.09       131.91     106.14        130.17                                                                                     786.68
                                                                  Interest Charges             E-2             867.70         0.00       604.42       428.72     331.70        390.50                                                                                   2,623.04
                                                                  Total Due or Overpaid                     $3,101.79        $0.00    $2,275.91    $1,659.91   $1,322.36    $1,605.39                                                                                  $9,965.36
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                   Exhibit B to Complaint - Page 29
                                                                                               Type
                                                                 Health and Welfare            001                7.28         7.28         7.28        7.28        7.28         7.28
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                                     Schedule:      E-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 066
                                                                                                                                                                   Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                   2016
                                                                                                                    January      February           March             April           May             June    July       August     September        October     November      December                Total
                                                                 Contributions Due, Schedule:   E-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 30 of 80




                                                                 Health and Welfare                              $1,994.72          $0.00        $1,492.40        $1,099.28        $884.52        $1,084.72                                                                                      $6,555.64
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Health and Welfare             12%          $239.37        $0.00                 $179.09          $131.91         $106.14         $130.17                                                                                          $786.68
                                                                 Liquidated Damages                                 239.37           0.00          179.09           131.91          106.14          130.17                                                                                           786.68
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $25, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                  29            28              27               26               25             24




                                                                                                                                                                                                                                                                                                               Exhibit B to Complaint - Page 30
                                                                                                Int. Rates
                                                                 Health and Welfare             18%                $867.70          $0.00         $604.42          $428.72         $331.70         $390.50                                                                                       $2,623.04
                                                                 Interest Charges                                   867.70           0.00          604.42           428.72          331.70          390.50                                                                                          2,623.04
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                 Schedule:    E-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 066
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                             Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 31 of 80




                                                                                                                                                     For the Period January 2016 through June 2016
                                                                 Employee Name
                                                                 SSN                           Key            January   February   March     April       May          June          July      August   September   October   November     December          Total
                                                                 Johnson, M                               1    40.00                82.50    55.00                                                                                                         177.50
                                                                 XXX-XX                                   2     0.00                 0.00     0.00                                                                                                           0.00
                                                                                                          3    40.00                82.50    55.00                                                                                                         177.50
                                                                 Murley, M                                1    40.00                                                                                                                                        40.00
                                                                 XXX-XX                                   2     0.00                                                                                                                                         0.00
                                                                                                          3    40.00                                                                                                                                        40.00
                                                                 Rodriguez, M                             1    40.00                                                                                                                                        40.00
                                                                 XXX-XX                                   2     0.00                                                                                                                                         0.00
                                                                                                          3    40.00                                                                                                                                        40.00
                                                                 Salinas, E                               1    80.00                82.50               78.00       155.00                                                                                 395.50
                                                                 XXX-XX                                   2     0.00                 0.00                0.00        40.00                                                                                  40.00
                                                                                                          3    80.00                82.50               78.00       115.00                                                                                 355.50
                                                                 Sanchez, R                               1    38.00                40.00                                                                                                                   78.00
                                                                 XXX-XX-                                  2     0.00                 0.00                                                                                                                    0.00
                                                                                                          3    38.00                40.00                                                                                                                   78.00
                                                                 Simonson, B                              1                                  25.00                                                                                                          25.00
                                                                 XXX-XX                                   2                                   0.00                                                                                                           0.00
                                                                                                          3                                  25.00                                                                                                          25.00




                                                                                                                                                                                                                                                                    Exhibit B to Complaint - Page 31
                                                                 Simonson, J                              1                                                          34.00                                                                                  34.00
                                                                 XXX-XX                                   2                                                           0.00                                                                                   0.00
                                                                                                          3                                                          34.00                                                                                  34.00
                                                                 Simonson, R                              1                                  71.00      43.50                                                                                              114.50
                                                                 XXX-XX                                   2                                   0.00       0.00                                                                                                0.00
                                                                                                          3                                  71.00      43.50                                                                                              114.50
                                                                 Smith, E                                 1    36.00                                                                                                                                        36.00
                                                                 XXX-XX-                                  2     0.00                                                                                                                                         0.00
                                                                                                          3    36.00                                                                                                                                        36.00
                                                                 Total Reportable Hours                   1   274.00       0.00    205.00   151.00     121.50       189.00                                                                                 940.50
                                                                 Total Hours Reported                     2     0.00       0.00      0.00     0.00       0.00        40.00                                                                                  40.00
                                                                 Total Reporting Exceptions               3   274.00       0.00    205.00   151.00     121.50       149.00                                                                                 900.50
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                          Schedule:     F-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 050
                                                                                                                                                          Summary of Reportable Hours & Contributions
                                                                                                                                                                     Reporting Exceptions
                                                                                                                                                                             2016
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 32 of 80




                                                                                               Schedule       January     February        March   April        May          June          July      August    September     October   November     December              Total
                                                                 Reported Hours Exceptions     F-3                                                                                     304.50       255.50          72.00      0.00       0.00          0.00           632.00
                                                                                                                                                  Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                                                                                                 $2,155.86    $1,808.94      $509.76       $0.00      $0.00         $0.00         $4,474.56
                                                                 Retirement Fund                                                                                                       182.70       153.30        43.20        0.00       0.00          0.00            379.20
                                                                 Total                                                                                                              $2,338.56    $1,962.24      $552.96       $0.00      $0.00         $0.00         $4,853.76
                                                                  Liquidated Damages           F-2                                                                                     283.70       242.07        86.17        0.00       0.00          0.00            611.94
                                                                  Interest Charges             F-2                                                                                     785.79       630.68       169.64        0.00       0.00          0.00          1,586.11
                                                                  Total Due or Overpaid                                                                                             $3,408.05    $2,834.99      $808.77       $0.00      $0.00         $0.00         $7,051.81
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                 Exhibit B to Complaint - Page 32
                                                                                               Type
                                                                 Health and Welfare            001                                                                                       7.08          7.08          7.08      7.08       7.08          7.08
                                                                 Retirement Fund               002                                                                                       0.60          0.60          0.60      0.60       0.60          0.60
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                                            Schedule:       F-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 050
                                                                                                                                                              Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                              2016
                                                                                                                    January      February         March          April          May            June             July          August     September          October    November         December             Total
                                                                 Contributions Due, Schedule:   F-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 33 of 80




                                                                 Health and Welfare                                                                                                                        $2,155.86        $1,808.94        $509.76          $0.00        $0.00           $0.00         $4,474.56
                                                                 Retirement Fund                                                                                                                              182.70           153.30          43.20           0.00         0.00            0.00            379.20
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Health and Welfare             12%                                                                                                         $258.70          $217.07          $61.17          $0.00        $0.00           $0.00          $536.94
                                                                 Retirement Fund                12%                                                                                                           25.00            25.00           25.00           0.00         0.00            0.00            75.00
                                                                 Liquidated Damages                                                                                                                          283.70           242.07           86.17           0.00         0.00            0.00           611.94
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $25, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                                                                                                          23               22               21             20             19           18




                                                                                                                                                                                                                                                                                                                     Exhibit B to Complaint - Page 33
                                                                                                Int. Rates
                                                                 Health and Welfare             18%                                                                                                         $743.77          $596.95         $160.57          $0.00        $0.00           $0.00         $1,501.29
                                                                 Retirement Fund                12%                                                                                                           42.02            33.73            9.07           0.00         0.00            0.00             84.82
                                                                 Interest Charges                                                                                                                            785.79           630.68          169.64           0.00         0.00            0.00          1,586.11
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                               Schedule:     F-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 050
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                            Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 34 of 80




                                                                                                                                                   For the Period July 2016 through December 2016
                                                                 Employee Name
                                                                 SSN                           Key            January   February   March   April        May          June         July      August   September   October   November     December           Total
                                                                 Salinas, E                               1                                                                    166.50       201.00       72.00                                            439.50
                                                                 XXX-XX                                   2                                                                      0.00         0.00        0.00                                              0.00
                                                                                                          3                                                                    166.50       201.00       72.00                                            439.50
                                                                 Simonson, J                              1                                                                    138.00        15.00                                                        153.00
                                                                 XXX-XX                                   2                                                                      0.00         0.00                                                          0.00
                                                                                                          3                                                                    138.00        15.00                                                        153.00
                                                                 Simonson, R                              1                                                                                  39.50                                                         39.50
                                                                 XXX-XX                                   2                                                                                   0.00                                                          0.00
                                                                                                          3                                                                                  39.50                                                         39.50
                                                                 Total Reportable Hours                   1                                                                    304.50       255.50       72.00      0.00       0.00          0.00         632.00
                                                                 Total Hours Reported                     2                                                                      0.00         0.00        0.00      0.00       0.00          0.00           0.00
                                                                 Total Reporting Exceptions               3                                                                    304.50       255.50       72.00      0.00       0.00          0.00         632.00




                                                                                                                                                                                                                                                                   Exhibit B to Complaint - Page 34
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                             Schedule:    G-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 066
                                                                                                                                                               Summary of Reportable Hours & Contributions
                                                                                                                                                                          Reporting Exceptions
                                                                                                                                                                                  2016
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 35 of 80




                                                                                               Schedule       January     February         March      April         May          June          July      August    September   October   November     December              Total
                                                                 Reported Hours Exceptions     G-3             184.50          0.00         20.50     74.50      372.50        408.50                                                                                    1,060.50
                                                                                                                                                       Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                         $1,343.16        $0.00        $149.24   $542.36   $2,711.80     $2,973.88                                                                                   $7,720.44
                                                                 Total                                      $1,343.16        $0.00        $149.24   $542.36   $2,711.80     $2,973.88                                                                                   $7,720.44
                                                                  Liquidated Damages           G-2             161.18         0.00          25.00     65.08      325.42        356.87                                                                                      933.55
                                                                  Interest Charges             G-2             584.27         0.00          60.44    211.52    1,016.93      1,070.60                                                                                    2,943.76
                                                                  Total Due or Overpaid                     $2,088.61        $0.00        $234.68   $818.96   $4,054.15     $4,401.35                                                                                  $11,597.75
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                    Exhibit B to Complaint - Page 35
                                                                                               Type
                                                                 Health and Welfare            001                7.28         7.28          7.28      7.28         7.28         7.28
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                                     Schedule:      G-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 066
                                                                                                                                                                Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                2016
                                                                                                                    January      February         March           April             May             June      July       August     September        October     November      December                Total
                                                                 Contributions Due, Schedule:   G-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 36 of 80




                                                                 Health and Welfare                              $1,343.16          $0.00        $149.24        $542.36        $2,711.80        $2,973.88                                                                                        $7,720.44
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Health and Welfare             12%          $161.18        $0.00                 $25.00         $65.08         $325.42          $356.87                                                                                            $933.55
                                                                 Liquidated Damages                                 161.18           0.00          25.00          65.08          325.42           356.87                                                                                             933.55
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $25, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                  29            28              27             26             25               24




                                                                                                                                                                                                                                                                                                               Exhibit B to Complaint - Page 36
                                                                                                Int. Rates
                                                                 Health and Welfare             18%                $584.27          $0.00         $60.44        $211.52        $1,016.93        $1,070.60                                                                                        $2,943.76
                                                                 Interest Charges                                   584.27           0.00          60.44         211.52         1,016.93         1,070.60                                                                                           2,943.76
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                               Schedule:    G-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 066
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                           Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 37 of 80




                                                                                                                                                   For the Period January 2016 through June 2016
                                                                 Employee Name
                                                                 SSN                           Key            January   February   March   April       May          June          July      August   September   October   November     December            Total
                                                                 Johnson, M                               1    82.50               20.50   74.50     169.00       112.50                                                                                  459.00
                                                                 XXX-XX-                                  2     0.00                0.00    0.00       0.00         0.00                                                                                    0.00
                                                                                                          3    82.50               20.50   74.50     169.00       112.50                                                                                  459.00
                                                                 Murley, M                                1   102.00                                                                                                                                      102.00
                                                                 XXX-XX-                                  2     0.00                                                                                                                                        0.00
                                                                                                          3   102.00                                                                                                                                      102.00
                                                                 Salinas, E                               1                                           40.00        44.50                                                                                   84.50
                                                                 XXX-XX                                   2                                            0.00         0.00                                                                                    0.00
                                                                                                          3                                           40.00        44.50                                                                                   84.50
                                                                 Simonson, B                              1                                          126.00       111.50                                                                                  237.50
                                                                 XXX-XX                                   2                                            0.00         0.00                                                                                    0.00
                                                                                                          3                                          126.00       111.50                                                                                  237.50
                                                                 Simonson, J                              1                                                        29.50                                                                                   29.50
                                                                 XXX-X                                    2                                                         0.00                                                                                    0.00
                                                                                                          3                                                        29.50                                                                                   29.50
                                                                 Simonson, R                              1                                           37.50       110.50                                                                                  148.00
                                                                 XXX-XX                                   2                                            0.00         0.00                                                                                    0.00
                                                                                                          3                                           37.50       110.50                                                                                  148.00




                                                                                                                                                                                                                                                                    Exhibit B to Complaint - Page 37
                                                                 Total Reportable Hours                   1   184.50       0.00    20.50   74.50     372.50       408.50                                                                                 1,060.50
                                                                 Total Hours Reported                     2     0.00       0.00     0.00    0.00       0.00         0.00                                                                                     0.00
                                                                 Total Reporting Exceptions               3   184.50       0.00    20.50   74.50     372.50       408.50                                                                                 1,060.50
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                              Schedule:     H-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 050
                                                                                                                                                          Summary of Reportable Hours & Contributions
                                                                                                                                                                     Reporting Exceptions
                                                                                                                                                                             2016
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 38 of 80




                                                                                               Schedule       January     February        March   April        May          June          July      August    September       October    November      December               Total
                                                                 Reported Hours Exceptions     H-3                                                                                     271.00       142.00          111.50     359.00      398.00         280.00           1,561.50
                                                                                                                                                  Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                                                                                                 $1,918.68    $1,005.36      $789.42      $2,541.72   $2,817.84     $1,982.40         $11,055.42
                                                                 Retirement Fund                                                                                                       162.60        85.20        66.90         215.40      238.80        168.00             936.90
                                                                 Total                                                                                                              $2,081.28    $1,090.56      $856.32      $2,757.12   $3,056.64     $2,150.40         $11,992.32
                                                                  Liquidated Damages           H-2                                                                                     255.24       145.64       119.73         330.86      366.80        262.89           1,481.16
                                                                  Interest Charges             H-2                                                                                     699.34       350.51       262.72         805.60      848.45        565.49           3,532.11
                                                                  Total Due or Overpaid                                                                                             $3,035.86    $1,586.71     $1,238.77     $3,893.58   $4,271.89     $2,978.78         $17,005.59
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                      Exhibit B to Complaint - Page 38
                                                                                               Type
                                                                 Health and Welfare            001                                                                                       7.08          7.08           7.08        7.08        7.08          7.08
                                                                 Retirement Fund               002                                                                                       0.60          0.60           0.60        0.60        0.60          0.60
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                                                  Schedule:        H-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 050
                                                                                                                                                              Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                              2016
                                                                                                                    January      February         March          April          May            June             July          August     September           October     November             December               Total
                                                                 Contributions Due, Schedule:   H-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 39 of 80




                                                                 Health and Welfare                                                                                                                        $1,918.68        $1,005.36        $789.42        $2,541.72        $2,817.84        $1,982.40         $11,055.42
                                                                 Retirement Fund                                                                                                                              162.60            85.20          66.90           215.40           238.80           168.00             936.90
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Health and Welfare             12%                                                                                                         $230.24          $120.64          $94.73         $305.01          $338.14          $237.89           $1,326.65
                                                                 Retirement Fund                12%                                                                                                           25.00            25.00           25.00           25.85            28.66            25.00              154.51
                                                                 Liquidated Damages                                                                                                                          255.24           145.64          119.73          330.86           366.80           262.89            1,481.16
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $25, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                                                                                                          23               22               21             20               19               18




                                                                                                                                                                                                                                                                                                                             Exhibit B to Complaint - Page 39
                                                                                                Int. Rates
                                                                 Health and Welfare             18%                                                                                                         $661.94          $331.77         $248.67         $762.52          $803.08          $535.25           $3,343.23
                                                                 Retirement Fund                12%                                                                                                           37.40            18.74           14.05           43.08            45.37            30.24              188.88
                                                                 Interest Charges                                                                                                                            699.34           350.51          262.72          805.60           848.45           565.49            3,532.11
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                               Schedule:     H-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 050
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                            Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 40 of 80




                                                                                                                                                   For the Period July 2016 through December 2016
                                                                 Employee Name
                                                                 SSN                           Key            January   February   March   April        May          June         July      August   September   October   November     December             Total
                                                                 Johnson, M                               1                                                                      57.00       71.00      101.00   155.00      190.00        160.00          734.00
                                                                 XXX-XX                                   2                                                                       0.00        0.00        0.00     0.00        0.00          0.00            0.00
                                                                                                          3                                                                      57.00       71.00      101.00   155.00      190.00        160.00          734.00
                                                                 Simonson, J                              1                                                                      39.50       31.00                 24.00                                    94.50
                                                                 XXX-X                                    2                                                                       0.00        0.00                  0.00                                     0.00
                                                                                                          3                                                                      39.50       31.00                 24.00                                    94.50
                                                                 Simonson, K                              1                                                                                              10.50   180.00      208.00        120.00          518.50
                                                                 XXX-XX                                   2                                                                                               0.00     0.00        0.00          0.00            0.00
                                                                                                          3                                                                                              10.50   180.00      208.00        120.00          518.50
                                                                 Simonson, R                              1                                                                    174.50        40.00                                                         214.50
                                                                 XXX-XX                                   2                                                                      0.00         0.00                                                           0.00
                                                                                                          3                                                                    174.50        40.00                                                         214.50
                                                                 Total Reportable Hours                   1                                                                    271.00       142.00      111.50   359.00      398.00        280.00         1,561.50
                                                                 Total Hours Reported                     2                                                                      0.00         0.00        0.00     0.00        0.00          0.00             0.00
                                                                 Total Reporting Exceptions               3                                                                    271.00       142.00      111.50   359.00      398.00        280.00         1,561.50




                                                                                                                                                                                                                                                                     Exhibit B to Complaint - Page 40
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                Schedule:     I-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 050
                                                                                                                                                               Summary of Reportable Hours & Contributions
                                                                                                                                                                          Reporting Exceptions
                                                                                                                                                                                  2017
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 41 of 80




                                                                                               Schedule       January     February        March        April        May          June          July      August    September      October   November     December              Total
                                                                 Reported Hours Exceptions     I-3                0.00       44.00        197.50     115.00         8.50         0.00         0.00       122.00           12.00      0.00       0.00          0.00           499.00
                                                                                                                                                       Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                             $0.00      $311.52    $1,398.30     $814.20      $60.18         $0.00        $0.00      $863.76          $84.96     $0.00      $0.00         $0.00         $3,532.92
                                                                 Retirement Fund                                 0.00        26.40       118.50       69.00        5.10          0.00         0.00        73.20            7.20      0.00       0.00          0.00            299.40
                                                                 Total                                          $0.00      $337.92    $1,516.80     $883.20      $65.28         $0.00        $0.00      $936.96          $92.16     $0.00      $0.00         $0.00         $3,832.32
                                                                  Liquidated Damages           I-2               0.00        62.38       192.80      122.70       50.00          0.00         0.00       128.65           50.00      0.00       0.00          0.00            606.53
                                                                  Interest Charges             I-2               0.00        78.98       332.40      180.64       12.40          0.00         0.00       136.88           12.12      0.00       0.00          0.00            753.42
                                                                  Total Due or Overpaid                         $0.00      $479.28    $2,042.00    $1,186.54    $127.68         $0.00        $0.00    $1,202.49      $154.28        $0.00      $0.00         $0.00         $5,192.27
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                       Exhibit B to Complaint - Page 41
                                                                                               Type
                                                                 Health and Welfare            001                7.08         7.08         7.08        7.08        7.08         7.08         7.08          7.08           7.08      7.08       7.08          7.08
                                                                 Retirement Fund               002                0.60         0.60         0.60        0.60        0.60         0.60         0.60          0.60           0.60      0.60       0.60          0.60
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                                          Schedule:      I-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 050
                                                                                                                                                                  Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                  2017
                                                                                                                    January      February           March           April          May         June           July        August        September       October       November       December             Total
                                                                 Contributions Due, Schedule:   I-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 42 of 80




                                                                 Health and Welfare                                   $0.00      $311.52         $1,398.30        $814.20        $60.18        $0.00        $0.00         $863.76          $84.96         $0.00          $0.00          $0.00         $3,532.92
                                                                 Retirement Fund                                       0.00        26.40            118.50          69.00          5.10         0.00         0.00           73.20            7.20          0.00           0.00           0.00            299.40
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Health and Welfare             12%             $0.00     $37.38                  $167.80          $97.70        $25.00        $0.00        $0.00         $103.65          $25.00         $0.00          $0.00          $0.00          $456.53
                                                                 Retirement Fund                12%              0.00       25.00                   25.00           25.00         25.00         0.00         0.00           25.00           25.00          0.00           0.00           0.00           150.00
                                                                 Liquidated Damages                                    0.00         62.38          192.80          122.70         50.00         0.00         0.00          128.65           50.00          0.00           0.00           0.00           606.53
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $25, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                  17            16              15               14             13            12           11            10             9               8             7              6




                                                                                                                                                                                                                                                                                                                  Exhibit B to Complaint - Page 42
                                                                                                Int. Rates
                                                                 Health and Welfare             18%                   $0.00        $74.76         $314.62         $170.98        $11.74        $0.00        $0.00         $129.56          $11.47         $0.00          $0.00          $0.00          $713.13
                                                                 Retirement Fund                12%                    0.00          4.22           17.78            9.66          0.66         0.00         0.00            7.32            0.65          0.00           0.00           0.00            40.29
                                                                 Interest Charges                                      0.00         78.98          332.40          180.64         12.40         0.00         0.00          136.88           12.12          0.00           0.00           0.00           753.42
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                   Schedule:     I-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 050
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                                Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 43 of 80




                                                                                                                                                     For the Period January 2017 through December 2017
                                                                 Employee Name
                                                                 SSN                           Key            January   February   March     April          May         June          July     August    September   October   November     December           Total
                                                                 Simonson, B                              1                                  57.50                                                                                                             57.50
                                                                 XXX-X                                    2                                   0.00                                                                                                              0.00
                                                                                                          3                                  57.50                                                                                                             57.50
                                                                 Simonson, J                              1                         70.00                                                                                                                      70.00
                                                                 XXX-XX                                   2                          0.00                                                                                                                       0.00
                                                                                                          3                         70.00                                                                                                                      70.00
                                                                 Simonson, K                              1               38.00    127.50                                                       122.00       12.00                                            299.50
                                                                 XXX-XX-                                  2                0.00      0.00                                                         0.00        0.00                                              0.00
                                                                                                          3               38.00    127.50                                                       122.00       12.00                                            299.50
                                                                 Simonson, R                              1                                  57.50          8.50                                                                                               66.00
                                                                 XXX-X                                    2                                   0.00          0.00                                                                                                0.00
                                                                                                          3                                  57.50          8.50                                                                                               66.00
                                                                 Simonson, T                              1                6.00                                                                                                                                 6.00
                                                                 XXX-XX                                   2                0.00                                                                                                                                 0.00
                                                                                                          3                6.00                                                                                                                                 6.00
                                                                 Total Reportable Hours                   1     0.00      44.00    197.50   115.00          8.50        0.00         0.00       122.00       12.00      0.00       0.00          0.00         499.00
                                                                 Total Hours Reported                     2     0.00       0.00      0.00     0.00          0.00        0.00         0.00         0.00        0.00      0.00       0.00          0.00           0.00
                                                                 Total Reporting Exceptions               3     0.00      44.00    197.50   115.00          8.50        0.00         0.00       122.00       12.00      0.00       0.00          0.00         499.00




                                                                                                                                                                                                                                                                       Exhibit B to Complaint - Page 43
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                               Schedule:     J-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 050
                                                                                                                                                               Summary of Reportable Hours & Contributions
                                                                                                                                                                          Reporting Exceptions
                                                                                                                                                                                  2017
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 44 of 80




                                                                                               Schedule       January     February        March        April        May          June          July      August    September     October   November     December               Total
                                                                 Reported Hours Exceptions     J-3             363.00       332.00        354.00     280.50      393.50         97.50        64.00         50.50          0.00      0.00       0.00          0.00           1,935.00
                                                                                                                                                       Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                         $2,570.04    $2,350.56    $2,506.32    $1,985.94   $2,785.98      $690.30      $453.12      $357.54          $0.00     $0.00      $0.00         $0.00         $13,699.80
                                                                 Retirement Fund                               217.80       199.20       212.40       168.30      236.10        58.50        38.40        30.30           0.00      0.00       0.00          0.00           1,161.00
                                                                 Total                                      $2,787.84    $2,549.76    $2,718.72    $2,154.24   $3,022.08      $748.80      $491.52      $387.84          $0.00     $0.00      $0.00         $0.00         $14,860.80
                                                                  Liquidated Damages           J-2             334.54       307.07       326.25       263.31      362.65       107.84        79.37        67.90           0.00      0.00       0.00          0.00           1,848.93
                                                                  Interest Charges             J-2             692.39       596.00       595.78       440.61      573.96       131.27        78.98        56.66           0.00      0.00       0.00          0.00           3,165.65
                                                                  Total Due or Overpaid                     $3,814.77    $3,452.83    $3,640.75    $2,858.16   $3,958.69      $987.91      $649.87      $512.40          $0.00     $0.00      $0.00         $0.00         $19,875.38
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                       Exhibit B to Complaint - Page 44
                                                                                               Type
                                                                 Health and Welfare            001                7.08         7.08         7.08        7.08        7.08         7.08         7.08          7.08          7.08      7.08       7.08          7.08
                                                                 Retirement Fund               002                0.60         0.60         0.60        0.60        0.60         0.60         0.60          0.60          0.60      0.60       0.60          0.60
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                                                  Schedule:      J-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 050
                                                                                                                                                                   Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                   2017
                                                                                                                    January      February           March             April             May            June           July        August        September       October       November       December              Total
                                                                 Contributions Due, Schedule:   J-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 45 of 80




                                                                 Health and Welfare                              $2,570.04     $2,350.56         $2,506.32        $1,985.94        $2,785.98        $690.30        $453.12        $357.54           $0.00         $0.00          $0.00          $0.00         $13,699.80
                                                                 Retirement Fund                                    217.80        199.20            212.40           168.30           236.10          58.50          38.40          30.30            0.00          0.00           0.00           0.00           1,161.00
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Health and Welfare             12%          $308.40     $282.07                  $300.76          $238.31          $334.32          $82.84         $54.37         $42.90           $0.00         $0.00          $0.00          $0.00          $1,643.97
                                                                 Retirement Fund                12%             26.14       25.00                   25.49            25.00            28.33           25.00          25.00          25.00            0.00          0.00           0.00           0.00             204.96
                                                                 Liquidated Damages                                 334.54         307.07          326.25           263.31           362.65          107.84          79.37          67.90            0.00          0.00           0.00           0.00           1,848.93
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $25, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                  17            16              15               14               13               12             11             10             9               8             7              6




                                                                                                                                                                                                                                                                                                                           Exhibit B to Complaint - Page 45
                                                                                                Int. Rates
                                                                 Health and Welfare             18%                $655.36       $564.13          $563.92          $417.05          $543.27         $124.25         $74.76         $53.63           $0.00         $0.00          $0.00          $0.00          $2,996.37
                                                                 Retirement Fund                12%                  37.03         31.87            31.86            23.56            30.69            7.02           4.22           3.03            0.00          0.00           0.00           0.00             169.28
                                                                 Interest Charges                                   692.39         596.00          595.78           440.61           573.96          131.27          78.98          56.66            0.00          0.00           0.00           0.00           3,165.65
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                   Schedule:     J-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 050
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                                Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 46 of 80




                                                                                                                                                     For the Period January 2017 through December 2017
                                                                 Employee Name
                                                                 SSN                           Key            January   February   March     April          May         June          July     August    September   October   November     December             Total
                                                                 Johnson, M                               1   106.00                                                                                                                                           106.00
                                                                 XXX-XX                                   2     0.00                                                                                                                                             0.00
                                                                                                          3   106.00                                                                                                                                           106.00
                                                                 Simonson, B                              1    38.00      81.50    112.50                              11.50                                                                                   243.50
                                                                 XXX-XX                                   2     0.00       0.00      0.00                               0.00                                                                                     0.00
                                                                                                          3    38.00      81.50    112.50                              11.50                                                                                   243.50
                                                                 Simonson, J                              1               32.00     61.00   105.00        96.00                                                                                                294.00
                                                                 XXX-X                                    2                0.00      0.00     0.00         0.00                                                                                                  0.00
                                                                                                          3               32.00     61.00   105.00        96.00                                                                                                294.00
                                                                 Simonson, K                              1   148.00     105.00     68.00   120.00       165.50        86.00        64.00        50.50                                                         807.00
                                                                 XXX-XX-                                  2     0.00       0.00      0.00     0.00         0.00         0.00         0.00         0.00                                                           0.00
                                                                                                          3   148.00     105.00     68.00   120.00       165.50        86.00        64.00        50.50                                                         807.00
                                                                 Simonson, R                              1    71.00     113.50    112.50    55.50       132.00                                                                                                484.50
                                                                 XXX-XX                                   2     0.00       0.00      0.00     0.00         0.00                                                                                                  0.00
                                                                                                          3    71.00     113.50    112.50    55.50       132.00                                                                                                484.50
                                                                 Total Reportable Hours                   1   363.00     332.00    354.00   280.50       393.50        97.50        64.00        50.50        0.00      0.00       0.00          0.00         1,935.00
                                                                 Total Hours Reported                     2     0.00       0.00      0.00     0.00         0.00         0.00         0.00         0.00        0.00      0.00       0.00          0.00             0.00
                                                                 Total Reporting Exceptions               3   363.00     332.00    354.00   280.50       393.50        97.50        64.00        50.50        0.00      0.00       0.00          0.00         1,935.00




                                                                                                                                                                                                                                                                         Exhibit B to Complaint - Page 46
                Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 47 of 80
                                                                                                       Schedule A-2

 Trust Fund:            Cement Masons and Plasterers Trust Funds

 Employer:              Lundeen Simonson, Inc.
                        Account #'s: 48081, 48082 & 48083

                                 Summary of Reporting Exceptions, Liquidated Damages
                                                  And Interest Due

                                             March 2015 through May 2018

        Year                   Hours         Contributions          Liquidated
 Account# Schedule           Exceptions       Exceptions             Damages          Interest          Total
        2015
  48081      B-1                   (84.00)         (1,296.12)              0.00             0.00         (1,296.12)

   48082        C-1             (1,099.00)         (7,804.92)              0.00             0.00         (7,804.92)

   48083                             0.00               0.00               0.00             0.00                0.00

                                (1,183.00)   $     (9,101.04)   $          0.00   $         0.00   $     (9,101.04)


 Breakdown by Fund:
                                                 Overpaid
 Health and Security                         $     (8,416.44)
 Retirement Fund                                     (625.80)
 Annuity Fund                                           0.00
 Vacation Fund                                          0.00
 Apprenticeship & Training                            (58.80)

   Total                                     $     (9,101.04)




Exhibit B to Complaint - Page 47
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                            Schedule:     B-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48081
                                                                 Rate Code: 001
                                                                                                                                                           Summary of Reportable Hours & Contributions
                                                                                                                                                                      Reporting Exceptions
                                                                                                                                                                              2015
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 48 of 80




                                                                                               Schedule       January     February        March   April         May          June          July      August    September      October   November     December               Total
                                                                 Reported Hours Exceptions     B-2                                         0.00    0.00         0.00         0.00         0.00        -32.00         -52.00      0.00       0.00          0.00             -84.00
                                                                                                                                                   Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                                                       $0.00   $0.00        $0.00        $0.00        $0.00     -$232.96      -$378.56       $0.00      $0.00         $0.00          -$611.52
                                                                 Retirement Fund                                                           0.00    0.00         0.00         0.00         0.00      -238.40       -387.40        0.00       0.00          0.00           -625.80
                                                                 Apprentice Training Fund                                                  0.00    0.00         0.00         0.00         0.00       -22.40        -36.40        0.00       0.00          0.00            -58.80
                                                                 Total                                                                    $0.00   $0.00        $0.00        $0.00        $0.00     -$493.76      -$802.36       $0.00      $0.00         $0.00         -$1,296.12
                                                                  Total Due or Overpaid                                                   $0.00   $0.00        $0.00        $0.00        $0.00     -$493.76      -$802.36       $0.00      $0.00         $0.00         -$1,296.12
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                    Exhibit B to Complaint - Page 48
                                                                                               Type
                                                                 Health and Welfare            001                                         7.08    7.08         7.08         7.08         7.28          7.28          7.28       7.28       7.28          7.28
                                                                 Retirement Fund               002                                         7.17    7.17         7.17         7.17         7.45          7.45          7.45       7.45       7.45          7.45
                                                                 Apprentice Training Fund      012                                         0.70    0.70         0.70         0.70         0.70          0.70          0.70       0.70       0.70          0.70
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                Schedule:     B-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48081
                                                                 Rate Code: 001
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                             Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 49 of 80




                                                                                                                                                   For the Period March 2015 through December 2015
                                                                 Employee Name
                                                                 SSN                           Key            January   February   March   April         May         June         July      August    September   October   November     December           Total
                                                                 Simonson, S                              1                                                                                    0.00        0.00                                              0.00
                                                                 XXX-XX-                                  2                                                                                   32.00       52.00                                             84.00
                                                                                                          3                                                                                  -32.00      -52.00                                            -84.00
                                                                 Total Reportable Hours                   1                         0.00   0.00          0.00        0.00         0.00         0.00        0.00      0.00       0.00          0.00           0.00
                                                                 Total Hours Reported                     2                         0.00   0.00          0.00        0.00         0.00        32.00       52.00      0.00       0.00          0.00          84.00
                                                                 Total Reporting Exceptions               3                         0.00   0.00          0.00        0.00         0.00       -32.00      -52.00      0.00       0.00          0.00         -84.00




                                                                                                                                                                                                                                                                    Exhibit B to Complaint - Page 49
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                                   Schedule:     C-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 066
                                                                                                                                                                 Summary of Reportable Hours & Contributions
                                                                                                                                                                            Reporting Exceptions
                                                                                                                                                                                    2015
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 50 of 80




                                                                                               Schedule       January     February         March         April        May          June          July      August    September     October    November      December               Total
                                                                 Reported Hours Exceptions     C-2                                        -275.00     -433.00       -69.50      -201.50         0.00          0.00          0.00     -30.00      -74.00        -16.00          -1,099.00
                                                                                                                                                         Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Health and Welfare                                                   -$1,947.00    -$3,065.64    -$492.06   -$1,426.62        $0.00         $0.00         $0.00   -$218.40    -$538.72      -$116.48         -$7,804.92
                                                                 Total                                                                -$1,947.00    -$3,065.64    -$492.06   -$1,426.62        $0.00         $0.00         $0.00   -$218.40    -$538.72      -$116.48         -$7,804.92
                                                                  Total Due or Overpaid                                               -$1,947.00    -$3,065.64    -$492.06   -$1,426.62        $0.00         $0.00         $0.00   -$218.40    -$538.72      -$116.48         -$7,804.92
                                                                                               Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                           Exhibit B to Complaint - Page 50
                                                                                               Type
                                                                 Health and Welfare            001                                           7.08        7.08         7.08         7.08         7.28          7.28          7.28       7.28        7.28          7.28
                                                                 Cement Masons & Plasterers Trust Funds                                                                                                                                     Schedule:     C-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 066
                                                                 Key:
                                                                 Reportable Hours              1
                                                                 Hours Reported                2
                                                                 Reporting Exceptions          3
                                                                                                                                                                 Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 51 of 80




                                                                                                                                                       For the Period March 2015 through December 2015
                                                                 Employee Name
                                                                 SSN                           Key            January   February    March      April         May         June         July      August    September   October   November      December              Total
                                                                 Lever, S                                 1                                                                                                                          0.00                           0.00
                                                                 XXX-XX                                   2                                                                                                                         37.00                          37.00
                                                                                                          3                                                                                                                        -37.00                         -37.00
                                                                 Murley, M                                1                         37.00    128.50                     45.50                                         120.00                                      331.00
                                                                 XXX-XX                                   2                        128.00    204.00                    144.00                                         150.00                                      626.00
                                                                                                          3                        -91.00    -75.50                    -98.50                                         -30.00                                     -295.00
                                                                 Murley, N                                1                                                              0.00                                                                                       0.00
                                                                 XXX-XX                                   2                                                            103.00                                                                                     103.00
                                                                                                          3                                                           -103.00                                                                                    -103.00
                                                                 Ruonavaara, J                            1                         28.50      59.00                                                                                                               87.50
                                                                 XXX-XX                                   2                        120.50     205.50                                                                                                              326.00
                                                                                                          3                        -92.00    -146.50                                                                                                             -238.50
                                                                 Salinas, E                               1                         40.50       0.00        40.00                                                                                182.00           262.50
                                                                 XXX-XX                                   2                        132.50     211.00        80.00                                                                                192.00           615.50
                                                                                                          3                        -92.00    -211.00       -40.00                                                                                -10.00          -353.00
                                                                 Simonson, L                              1                                                 39.00                                                                                                  39.00
                                                                 XXX-XX                                   2                                                 68.50                                                                                                  68.50
                                                                                                          3                                                -29.50                                                                                                 -29.50




                                                                                                                                                                                                                                                                            Exhibit B to Complaint - Page 51
                                                                 Simonson, R                              1                                                                                                                          0.00                           0.00
                                                                 XXX-XX-                                  2                                                                                                                         37.00                          37.00
                                                                                                          3                                                                                                                        -37.00                         -37.00
                                                                 Smith, E                                 1                                                                                                                                      182.00           182.00
                                                                 XXX-XX                                   2                                                                                                                                      188.00           188.00
                                                                                                          3                                                                                                                                       -6.00            -6.00
                                                                 Total Reportable Hours                   1                         106.00    187.50        79.00       45.50         0.00         0.00        0.00   120.00         0.00        364.00            902.00
                                                                 Total Hours Reported                     2                         381.00    620.50       148.50      247.00         0.00         0.00        0.00   150.00        74.00        380.00          2,001.00
                                                                 Total Reporting Exceptions               3                        -275.00   -433.00       -69.50     -201.50         0.00         0.00        0.00   -30.00       -74.00        -16.00         -1,099.00
              Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 52 of 80




                                   EXHIBIT C



Exhibit C to Complaint - Page 52
                 Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 53 of 80

                       Welfare & Pension
                       Administration Service, Inc.
                       7525 SE 24th Street, Suite 200, Mercer Island, WA 98040
      WPAS
                       P.O. Box 34203 Seattle, WA 98124
                       Telephone (206) 441-7574 or (800) 732-1121 • FAX (206) 695-0964



                            Random Fringe Benefit Contributions Compliance Report
                                      For Plan Administration Use Only


      The Board of Trustees
      Washington-Idaho Cement Masons Employers Retirement Trust Funds

      Re:        Lundeen Simonson, Inc.
                 Account Numbers: 48082 & 48083


      As requested by the Board of Trustees of the above-mentioned trust funds we looked at the
      payroll records of Lundeen Simonson, Inc. This task was undertaken in order to assist the Board
      of Trustees in determining whether the employer is in general compliance with the collective
      bargaining agreement (CBA), special agreement and Plan documents requiring that certain fringe
      benefit contributions be made to the respective Trust Funds.
      On June 7, 2018, we received payroll records from Connie Simonson, Office Manager for
      Lundeen Simonson, Inc. On July 17, 2018 and July 25, 2018, we received additional records.
      Following is a description of the various measures undertaken in compiling the information for
      our report.

            •   Ms. Simonson provided us with payroll summaries, an employee list, a job list, time
                by job summaries, timecards, certified payroll, State quarterly payroll tax reports and
                trust remittance reports. These records covered the period March 2015 through May
                2018.

            •   We identified all employees by classifications appearing on the employee list, various
                payroll records, reference to wage rates and discussions with the employer.

            •   We compared the effective rates of pay to the hours and wages recorded and paid per
                the payroll summaries and certified payroll. These recorded hours and wages were
                then compared to the hours reported to the Trusts.

            •   The unreported hours were due to the employer not submitting the required
                remittance reports with payment, reporting employees to the wrong local and not
                reporting all employees performing work covered by the CBA.

            •   The unreported hours resulted in an underpayment of contributions of $103,811.77,
                liquidated damages of $15,585.90, and interest charges of $38,846.42 as supported by
                the attached Summary Schedule A-1 and related Supporting Schedules. Accounting
                fees amounted to $6,327.00 for a total due of $164,571.09.



Exhibit C to Complaint - Page 53
                Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 54 of 80



      The Board of Trustees
      Washington-Idaho Cement Masons Employers Retirement Trust Funds
      Page 2 of 2



           •   The overreported hours were due to reporting employees to the wrong local.

           •   The overreported hours resulted in an overpayment of contributions of ($11,251.59)
               as supported by the attached Summary Schedule A-2 and related Supporting
               Schedules.


      We are providing this information to the Board of Trustees for their use in the management of
      above referenced employee contribution practices of Lundeen Simonson, Inc., and it is not to be
      shared with third parties.




      August 21, 2018


      PV




Exhibit C to Complaint - Page 54
                Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 55 of 80
                                                                                                        Schedule A-1

 Trust Fund:               Washington Idaho Cement Masons Employers Retirement Trust Fund

 Employer:                 Lundeen Simonson, Inc.
                           Account #'s: 48082 & 48083

                                   Summary of Reporting Exceptions, Liquidated Damages
                                                    And Interest Due

                                              March 2015 through May 2018

       Year                    Hours          Contributions          Liquidated
 Account# Schedule           Exceptions        Exceptions             Damages          Interest         Total
       2015
  48082      B-1                 8,545.00    $    55,033.02      $      8,149.55   $   23,857.79    $     87,040.36

   48083     C-1                 2,323.00         14,960.12             2,251.58         6,860.74         24,072.44
        2016
   48082     D-1                 1,382.00          8,584.08             1,347.40         2,676.27         12,607.75

   48083     E-1                 1,777.00         10,777.63             1,657.28         2,860.59         15,295.50
        2017
   48082     F-1                   493.00          2,941.82               452.83           493.11          3,887.76

   48083       G-1               1,935.00         11,515.10             1,727.26         2,097.92         15,340.28

                                16,455.00    $   103,811.77      $     15,585.90   $   38,846.42    $    158,244.09

 Breakdown by Fund:
                                               Underpaid
 Retirement Fund                             $   96,573.97
 Apprenticeship Training                          7,237.80

  Total                                      $   103,811.77




Exhibit C to Complaint - Page 55                        Page 1 of 1
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                        Schedule:     B-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 478
                                                                                                                                                               Summary of Reportable Hours & Contributions
                                                                                                                                                                          Reporting Exceptions
                                                                                                                                                                                  2015
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 56 of 80




                                                                                              Schedule       January     February         March        April        May          June          July      August    September     October    November     December               Total
                                                                 Reported Hours Exceptions    B-3                                         106.00     238.50      845.00      1,253.50     1,447.50      1,420.00     1,149.00     948.00       25.00      1,113.00           8,545.50
                                                                                                                                                       Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Pension                                                                 $619.04   $1,392.84   $4,934.80    $7,320.44    $8,453.40     $8,292.80    $6,710.16   $5,536.32    $146.00     $6,499.92         $49,905.72
                                                                 Apprenticeship & Training                                                 63.60      143.10      507.00       752.10       868.50        852.00       689.40      568.80      15.00        667.80           5,127.30
                                                                 Total                                                                   $682.64   $1,535.94   $5,441.80    $8,072.54    $9,321.90     $9,144.80    $7,399.56   $6,105.12    $161.00     $7,167.72         $55,033.02
                                                                  Liquidated Damages          B-2                                         117.86      233.93      801.06     1,188.32     1,372.23      1,346.16     1,089.25      898.71      46.90      1,055.13           8,149.55
                                                                  Interest Charges            B-2                                         338.99      743.17    2,563.74     3,700.33     4,154.32      3,958.96     3,109.19    2,487.55      63.56      2,737.98          23,857.79
                                                                  Total Due or Overpaid                                              $1,139.49     $2,513.04   $8,806.60   $12,961.19   $14,848.45    $14,449.92   $11,598.00   $9,491.38    $271.46    $10,960.83         $87,040.36
                                                                                              Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                        Exhibit C to Complaint - Page 56
                                                                                              Type
                                                                 Pension                      002                                           5.84        5.84        5.84         5.84         5.84          5.84         5.84        5.84       5.84          5.84
                                                                 Apprenticeship & Training    012                                           0.60        0.60        0.60         0.60         0.60          0.60         0.60        0.60       0.60          0.60
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                                                                  Schedule:        B-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 478
                                                                                                                                                                 Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                 2015
                                                                                                                    January      February         March             April             May             June              July          August     September             October     November           December               Total
                                                                 Contributions Due, Schedule:   B-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 57 of 80




                                                                 Pension                                                                         $619.04        $1,392.84        $4,934.80        $7,320.44        $8,453.40        $8,292.80        $6,710.16        $5,536.32        $146.00        $6,499.92         $49,905.72
                                                                 Apprenticeship & Training                                                         63.60           143.10           507.00           752.10           868.50           852.00           689.40           568.80          15.00           667.80           5,127.30
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Pension                        15%                                               $92.86         $208.93          $740.22         $1,098.07        $1,268.01        $1,243.92        $1,006.52         $830.45          $21.90         $974.99           $7,485.87
                                                                 Apprenticeship & Training      12%                                                25.00           25.00            60.84             90.25           104.22           102.24            82.73           68.26           25.00           80.14              663.68
                                                                 Liquidated Damages                                                               117.86          233.93           801.06          1,188.32         1,372.23         1,346.16         1,089.25          898.71           46.90         1,055.13           8,149.55
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $15, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                                                39             38               37               36               35               34               33               32               31             30




                                                                                                                                                                                                                                                                                                                                     Exhibit C to Complaint - Page 57
                                                                                                Int. Rates
                                                                 Pension                        15%                                              $301.78         $661.60         $2,282.35        $3,294.20        $3,698.36        $3,524.44        $2,767.94        $2,214.53         $56.58        $2,437.47         $21,239.25
                                                                 Apprenticeship & Training      18%                                                37.21           81.57            281.39           406.13           455.96           434.52           341.25           273.02           6.98           300.51           2,618.54
                                                                 Interest Charges                                                                 338.99          743.17          2,563.74         3,700.33         4,154.32         3,958.96         3,109.19         2,487.55          63.56         2,737.98          23,857.79
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                        Schedule:     B-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 478
                                                                 Key:
                                                                 Reportable Hours            1
                                                                 Hours Reported              2
                                                                 Reporting Exceptions        3
                                                                                                                                                              Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 58 of 80




                                                                                                                                                    For the Period March 2015 through December 2015
                                                                 Employee Name
                                                                 SSN                          Key            January    February   March    April         May         June         July      August   September   October   November     December           Total
                                                                 Austin, S                            1                                                                                      193.50                                                        193.50
                                                                 XXX-X                                2                                                                                        0.00                                                          0.00
                                                                                                      3                                                                                      193.50                                                        193.50
                                                                 Grageda, J                           1                                                                                       18.00       69.00                                             87.00
                                                                 XXX-XX                               2                                                                                        0.00        0.00                                              0.00
                                                                                                      3                                                                                       18.00       69.00                                             87.00
                                                                 Johnson, M                           1                                                                                                           120.00      195.50         90.00         405.50
                                                                 XXX-XX                               2                                                                                                             0.00      184.50          0.00         184.50
                                                                                                      3                                                                                                           120.00       11.00         90.00         221.00
                                                                 Lever, S                             1                                                             160.00        40.00      100.00       39.00                              91.00         430.00
                                                                 XXX-XX                               2                                                               0.00         0.00        0.00        0.00                               0.00           0.00
                                                                                                      3                                                             160.00        40.00      100.00       39.00                              91.00         430.00
                                                                 Mattila, C                           1                                     51.00       124.50      179.00       165.50      159.00       32.50                                            711.50
                                                                 XXX-XX                               2                                      0.00         0.00        0.00         0.00        0.00        0.00                                              0.00
                                                                                                      3                                     51.00       124.50      179.00       165.50      159.00       32.50                                            711.50
                                                                 Mattila, S                           1                                                  29.50                                                                                              29.50
                                                                 XXX-XX                               2                                                   0.00                                                                                               0.00
                                                                                                      3                                                  29.50                                                                                              29.50




                                                                                                                                                                                                                                                                    Exhibit C to Complaint - Page 58
                                                                 Miles, C                             1                                                  84.00      211.00       167.00                                                                    462.00
                                                                 XXX-XX                               2                                                   0.00        0.00         0.00                                                                      0.00
                                                                                                      3                                                  84.00      211.00       167.00                                                                    462.00
                                                                 Murley, M                            1                            37.00   128.50       135.00       45.50        65.00      153.00       15.00   120.00      175.50         90.00         964.50
                                                                 XXX-XX-                              2                             0.00     0.00         0.00        0.00         0.00        0.00        0.00     0.00      161.50          0.00         161.50
                                                                                                      3                            37.00   128.50       135.00       45.50        65.00      153.00       15.00   120.00       14.00         90.00         803.00
                                                                 Murley, N                            1                                                                           65.00      173.00                                                        238.00
                                                                 XXX-X                                2                                                                            0.00        0.00                                                          0.00
                                                                                                      3                                                                           65.00      173.00                                                        238.00
                                                                 Niskanen, R                          1                                                              27.00       162.00       40.00       80.50                                            309.50
                                                                 XXX-XX                               2                                                               0.00         0.00        0.00        0.00                                              0.00
                                                                                                      3                                                              27.00       162.00       40.00       80.50                                            309.50
                                                                 Rodriguez, M                 1                      18.00                                     240.00    160.00             200.00     618.00
                                                                 XXX-X                        2                       0.00                                       0.00      0.00               0.00       0.00
                                                                                              3                      18.00                                     240.00    160.00             200.00     618.00
                                                                 Ruonavaara, J                1    28.50    59.00   179.50     40.00                                                                   307.00
                                                                 XXX-X                        2     0.00     0.00     0.00      0.00                                                                     0.00
                                                                                              3    28.50    59.00   179.50     40.00                                                                   307.00
                                                                 Salinas, E                   1    40.50             40.00    162.00     190.00     114.00     200.00    160.00             182.00    1,088.50
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 59 of 80




                                                                 XXX-XX                       2     0.00              0.00      0.00       0.00       0.00       0.00      0.00               0.00        0.00
                                                                                              3    40.50             40.00    162.00     190.00     114.00     200.00    160.00             182.00    1,088.50
                                                                 Sanchez, R                   1                                                                 80.00    160.00             150.00     390.00
                                                                 XXX-XX-                      2                                                                  0.00      0.00               0.00       0.00
                                                                                              3                                                                 80.00    160.00             150.00     390.00
                                                                 Simonson, B                  1                                                                                              54.00      54.00
                                                                 XXX-XX                       2                                                                                               0.00       0.00
                                                                                              3                                                                                              54.00      54.00
                                                                 Simonson, H                  1                                                                 47.50                                   47.50
                                                                 XXX-XX                       2                                                                  0.00                                    0.00
                                                                                              3                                                                 47.50                                   47.50
                                                                 Simonson, J                  1                                                      21.00                                              21.00
                                                                 XXX-XX                       2                                                       0.00                                               0.00
                                                                                              3                                                      21.00                                              21.00
                                                                 Simonson, L                  1                      39.00    140.00     108.00      79.00      58.00                                  424.00
                                                                 XXX-XX                       2                       0.00      0.00       0.00       0.00       0.00                                    0.00
                                                                                              3                      39.00    140.00     108.00      79.00      58.00                                  424.00
                                                                 Simonson, R                  1                      49.50    160.00     114.50                                              74.00     398.00
                                                                 XXX-XX                       2                       0.00      0.00       0.00                                               0.00       0.00
                                                                                              3                      49.50    160.00     114.50                                              74.00     398.00
                                                                 Simonson, S                  1                                          167.50      78.00      67.00     68.00                        380.50




                                                                                                                                                                                                                 Exhibit C to Complaint - Page 59
                                                                 XXX-XX                       2                                            0.00       0.00       0.00      0.00                          0.00
                                                                                              3                                          167.50      78.00      67.00     68.00                        380.50
                                                                 Simonson, Z                  1                     146.00    129.00     203.00     159.00      62.50                                  699.50
                                                                 XXX-XX-                      2                       0.00      0.00       0.00       0.00       0.00                                    0.00
                                                                                              3                     146.00    129.00     203.00     159.00      62.50                                  699.50
                                                                 Smith, E                     1                                                     132.50     158.00    160.00             182.00     632.50
                                                                 XXX-XX                       2                                                       0.00       0.00      0.00               0.00       0.00
                                                                                              3                                                     132.50     158.00    160.00             182.00     632.50
                                                                 Total Reportable Hours       1   106.00   238.50   845.00   1,253.50   1,447.50   1,420.00   1,149.00   948.00   371.00   1,113.00   8,891.50
                                                                 Total Hours Reported         2     0.00     0.00     0.00       0.00       0.00       0.00       0.00     0.00   346.00       0.00     346.00
                                                                 Total Reporting Exceptions   3   106.00   238.50   845.00   1,253.50   1,447.50   1,420.00   1,149.00   948.00    25.00   1,113.00   8,545.50
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                       Schedule:     C-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                                                                                                              Summary of Reportable Hours & Contributions
                                                                                                                                                                         Reporting Exceptions
                                                                                                                                                                                 2015
                                                                                              Schedule       January     February        March        April        May          June          July      August    September      October   November     December               Total
                                                                 Reported Hours Exceptions    C-3                                        256.00     464.00       326.00       432.50       365.50          0.00         379.00     60.00       0.00         40.00           2,323.00
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 60 of 80




                                                                                                                                                      Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Pension                                                             $1,495.04    $2,709.76   $1,903.84    $2,525.80    $2,134.52         $0.00    $2,213.36     $350.40      $0.00       $233.60         $13,566.32
                                                                 Apprenticeship & Training                                              153.60       278.40      195.60       259.50       219.30          0.00       227.40       36.00       0.00         24.00           1,393.80
                                                                 Total                                                               $1,648.64    $2,988.16   $2,099.44    $2,785.30    $2,353.82         $0.00    $2,440.76     $386.40      $0.00       $257.60         $14,960.12
                                                                  Liquidated Damages          C-2                                       249.26       439.87      309.05       410.01       346.50          0.00       359.29       77.56       0.00         60.04           2,251.58
                                                                  Interest Charges            C-2                                       818.69     1,445.83      989.09     1,276.74     1,048.98          0.00     1,025.57      157.44       0.00         98.40           6,860.74
                                                                  Total Due or Overpaid                                              $2,716.59    $4,873.86   $3,397.58    $4,472.05    $3,749.30         $0.00    $3,825.62     $621.40      $0.00       $416.04         $24,072.44
                                                                                              Fund       Trust Fund Contribution Rates
                                                                                              Type
                                                                 Pension                      002                                          5.84        5.84        5.84         5.84          5.84         5.84           5.84      5.84       5.84          5.84
                                                                 Apprenticeship & Training    012                                          0.60        0.60        0.60         0.60          0.60         0.60           0.60      0.60       0.60          0.60




                                                                                                                                                                                                                                                                                       Exhibit C to Complaint - Page 60
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                                                             Schedule:       C-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                                                                                                                   Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                   2015
                                                                                                                    January      February           March             April             May             June              July        August    September            October    November         December              Total
                                                                 Contributions Due, Schedule:   C-1
                                                                 Pension                                                                         $1,495.04        $2,709.76        $1,903.84        $2,525.80        $2,134.52         $0.00        $2,213.36        $350.40        $0.00         $233.60         $13,566.32
                                                                 Apprenticeship & Training                                                          153.60           278.40           195.60           259.50           219.30          0.00           227.40          36.00         0.00           24.00           1,393.80
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 61 of 80




                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Pension                        15%                                               $224.26          $406.46          $285.58          $378.87          $320.18          $0.00         $332.00          $52.56        $0.00          $35.04          $2,034.95
                                                                 Apprenticeship & Training      12%                                                 25.00            33.41            23.47            31.14            26.32           0.00           27.29           25.00         0.00           25.00             216.63
                                                                 Liquidated Damages                                                                249.26           439.87           309.05           410.01           346.50           0.00          359.29           77.56         0.00           60.04           2,251.58
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $15, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                                                39               38               37               36               35               34            33               32             31           30
                                                                                                Int. Rates
                                                                 Pension                        15%                                               $728.83         $1,287.14         $880.53         $1,136.61         $933.85          $0.00         $913.01         $140.16        $0.00          $87.60          $6,107.73
                                                                 Apprenticeship & Training      18%                                                 89.86            158.69          108.56            140.13          115.13           0.00          112.56           17.28         0.00           10.80             753.01




                                                                                                                                                                                                                                                                                                                               Exhibit C to Complaint - Page 61
                                                                 Interest Charges                                                                  818.69          1,445.83          989.09          1,276.74         1,048.98          0.00         1,025.57         157.44         0.00           98.40           6,860.74
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                        Schedule:     C-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                 Key:
                                                                 Reportable Hours            1
                                                                 Hours Reported              2
                                                                 Reporting Exceptions        3
                                                                                                                                                              Detail of Reporting Exceptions
                                                                                                                                                    For the Period March 2015 through December 2015
                                                                 Employee Name
                                                                 SSN                          Key            January    February   March    April         May         June         July      August   September   October   November     December           Total
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 62 of 80




                                                                 Johnson, M                           1                                                                                                                                                      0.00
                                                                 XXX-XX                               2                                                                                                                                                      0.00
                                                                                                      3                                                                                                                                                      0.00
                                                                 Murley, M                            1                            83.00    93.00        44.50      128.00       125.00                  182.00     30.00                                  685.50
                                                                 XXX-XX                               2                             0.00     0.00         0.00        0.00         0.00                    0.00      0.00                                    0.00
                                                                                                      3                            83.00    93.00        44.50      128.00       125.00                  182.00     30.00                                  685.50
                                                                 Murley, N                            1                                                              88.00       130.50                  197.00     30.00                                  445.50
                                                                 XXX-XX-                              2                                                               0.00         0.00                    0.00      0.00                                    0.00
                                                                                                      3                                                              88.00       130.50                  197.00     30.00                                  445.50
                                                                 Rodriguez, M                         1                                                                                                                                                      0.00
                                                                 XXX-XX                               2                                                                                                                                                      0.00
                                                                                                      3                                                                                                                                                      0.00
                                                                 Ruonavaara, J                        1                            74.00   160.00                                                                                                          234.00
                                                                 XXX-XX                               2                             0.00     0.00                                                                                                            0.00
                                                                                                      3                            74.00   160.00                                                                                                          234.00
                                                                 Salinas, E                           1                            40.00   211.00       141.00                                                                                             392.00
                                                                 XXX-X                                2                             0.00     0.00         0.00                                                                                               0.00
                                                                                                      3                            40.00   211.00       141.00                                                                                             392.00
                                                                 Sanchez, R                           1                                                                                                                                                      0.00
                                                                 XXX-X                                2                                                                                                                                                      0.00
                                                                                                      3                                                                                                                                                      0.00




                                                                                                                                                                                                                                                                    Exhibit C to Complaint - Page 62
                                                                 Sears, J                             1                                                  63.50      216.50       110.00                                                                    390.00
                                                                 XXX-XX                               2                                                   0.00        0.00         0.00                                                                      0.00
                                                                                                      3                                                  63.50      216.50       110.00                                                                    390.00
                                                                 Simonson, B                          1                                                                                                                                      40.00          40.00
                                                                 XXX-XX                               2                                                                                                                                       0.00           0.00
                                                                                                      3                                                                                                                                      40.00          40.00
                                                                 Simonson, G                          1                            19.00                                                                                                                    19.00
                                                                 XXX-XX                               2                             0.00                                                                                                                     0.00
                                                                                                      3                            19.00                                                                                                                    19.00
                                                                 Simonson, Ted                        1                            40.00                 77.00                                                                                             117.00
                                                                 XXX-XX                       2     0.00              0.00                                                               0.00
                                                                                              3    40.00             77.00                                                             117.00
                                                                 Smith, E                     1                                                                                           0.00
                                                                 XXX-XX                       2                                                                                           0.00
                                                                                              3                                                                                           0.00
                                                                 Total Reportable Hours       1   256.00   464.00   326.00   432.50   365.50   0.00   379.00   60.00   0.00   40.00   2,323.00
                                                                 Total Hours Reported         2     0.00     0.00     0.00     0.00     0.00   0.00     0.00    0.00   0.00    0.00       0.00
                                                                 Total Reporting Exceptions   3   256.00   464.00   326.00   432.50   365.50   0.00   379.00   60.00   0.00   40.00   2,323.00
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 63 of 80




                                                                                                                                                                                                 Exhibit C to Complaint - Page 63
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                       Schedule:     D-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 478
                                                                                                                                                               Summary of Reportable Hours & Contributions
                                                                                                                                                                          Reporting Exceptions
                                                                                                                                                                                  2016
                                                                                              Schedule       January     February         March        April        May          June          July      August    September     October   November     December               Total
                                                                 Reported Hours Exceptions    D-3             274.00          0.00         14.50     151.00       121.50       189.00       304.50       255.50          72.00      0.00       0.00          0.00           1,382.00
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 64 of 80




                                                                                                                                                       Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Pension                                   $1,600.16        $0.00         $84.68    $881.84     $709.56     $1,103.76    $1,808.73    $1,517.67      $427.68       $0.00      $0.00         $0.00          $8,134.08
                                                                 Apprenticeship & Training                    164.40         0.00           8.70      90.60       72.90        113.40         0.00         0.00         0.00        0.00       0.00          0.00             450.00
                                                                 Total                                     $1,764.56        $0.00         $93.38    $972.44     $782.46     $1,217.16    $1,808.73    $1,517.67      $427.68       $0.00      $0.00         $0.00          $8,584.08
                                                                  Liquidated Damages          D-2             265.02         0.00          40.00     157.28      131.43        190.56       271.31       227.65        64.15        0.00       0.00          0.00           1,347.40
                                                                  Interest Charges            D-2             651.57         0.00          32.10     321.93      249.08        371.95       520.01       417.36       112.27        0.00       0.00          0.00           2,676.27
                                                                  Total Due or Overpaid                    $2,681.15        $0.00        $165.48   $1,451.65   $1,162.97    $1,779.67    $2,600.05    $2,162.68      $604.10       $0.00      $0.00         $0.00         $12,607.75
                                                                                              Fund       Trust Fund Contribution Rates
                                                                                              Type
                                                                 Pension                      002                5.84         5.84          5.84        5.84        5.84         5.84          5.94         5.94          5.94      5.94       5.94          5.94
                                                                 Apprenticeship & Training    012                0.60         0.60          0.60        0.60        0.60         0.60          0.00         0.00          0.00      0.00       0.00          0.00




                                                                                                                                                                                                                                                                                       Exhibit C to Complaint - Page 64
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                                                        Schedule:       D-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 478
                                                                                                                                                                Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                2016
                                                                                                                    January      February         March           April           May             June              July          August     September          October    November         December             Total
                                                                 Contributions Due, Schedule:   D-1
                                                                 Pension                                         $1,600.16          $0.00         $84.68        $881.84        $709.56        $1,103.76        $1,808.73        $1,517.67        $427.68          $0.00        $0.00           $0.00         $8,134.08
                                                                 Apprenticeship & Training                          164.40           0.00           8.70          90.60          72.90           113.40             0.00             0.00           0.00           0.00         0.00            0.00            450.00
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 65 of 80




                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Pension                        15%          $240.02        $0.00                 $15.00        $132.28        $106.43         $165.56          $271.31          $227.65          $64.15          $0.00        $0.00           $0.00         $1,222.40
                                                                 Apprenticeship & Training      12%             25.00        0.00                  25.00          25.00          25.00           25.00             0.00             0.00            0.00           0.00         0.00            0.00            125.00
                                                                 Liquidated Damages                                  265.02           0.00         40.00         157.28         131.43          190.56           271.31           227.65           64.15           0.00         0.00            0.00          1,347.40
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $15, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                  29            28               27            26             25             24               23               22               21             20             19           18
                                                                                                Int. Rates
                                                                 Pension                        15%                $580.06          $0.00         $28.58        $286.60        $221.74         $331.13          $520.01          $417.36         $112.27          $0.00        $0.00           $0.00         $2,497.75
                                                                 Apprenticeship & Training      18%                  71.51           0.00           3.52          35.33          27.34           40.82             0.00             0.00            0.00           0.00         0.00            0.00            178.52




                                                                                                                                                                                                                                                                                                                         Exhibit C to Complaint - Page 65
                                                                 Interest Charges                                    651.57           0.00         32.10         321.93         249.08          371.95           520.01           417.36          112.27           0.00         0.00            0.00          2,676.27
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                          Schedule:     D-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 478
                                                                 Key:
                                                                 Reportable Hours            1
                                                                 Hours Reported              2
                                                                 Reporting Exceptions        3
                                                                                                                                                               Detail of Reporting Exceptions
                                                                                                                                                    For the Period January 2016 through December 2016
                                                                 Employee Name
                                                                 SSN                          Key            January    February   March    April          May         June          July     August    September   October   November     December             Total
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 66 of 80




                                                                 Johnson, M                           1        40.00               82.50    55.00                                                                                                             177.50
                                                                 XXX-XX                               2         0.00               68.00     0.00                                                                                                              68.00
                                                                                                      3        40.00               14.50    55.00                                                                                                             109.50
                                                                 Murley, M                            1        40.00                                                                                                                                           40.00
                                                                 XXX-XX                               2         0.00                                                                                                                                            0.00
                                                                                                      3        40.00                                                                                                                                           40.00
                                                                 Rodriguez, M                         1        40.00                                                                                                                                           40.00
                                                                 XXX-XX                               2         0.00                                                                                                                                            0.00
                                                                                                      3        40.00                                                                                                                                           40.00
                                                                 Salinas, E                           1        80.00                                      78.00      155.00       166.50       201.00       72.00                                             752.50
                                                                 XXX-XX                               2         0.00                                       0.00        0.00         0.00         0.00        0.00                                               0.00
                                                                                                      3        80.00                                      78.00      155.00       166.50       201.00       72.00                                             752.50
                                                                 Sanchez, R                           1        38.00                                                                                                                                           38.00
                                                                 XXX-X                                2         0.00                                                                                                                                            0.00
                                                                                                      3        38.00                                                                                                                                           38.00
                                                                 Simonson, B                          1                                     25.00                                                                                                              25.00
                                                                 XXX-X                                2                                      0.00                                                                                                               0.00
                                                                                                      3                                     25.00                                                                                                              25.00
                                                                 Simonson, J                          1                                                               34.00       138.00        15.00                                                         187.00
                                                                 XXX-X                                2                                                                0.00         0.00         0.00                                                           0.00
                                                                                                      3                                                               34.00       138.00        15.00                                                         187.00




                                                                                                                                                                                                                                                                        Exhibit C to Complaint - Page 66
                                                                 Simonson, R                          1                                     71.00         43.50                                 39.50                                                         154.00
                                                                 XXX-XX                               2                                      0.00          0.00                                  0.00                                                           0.00
                                                                                                      3                                     71.00         43.50                                 39.50                                                         154.00
                                                                 Smith, E                             1        36.00                                                                                                                                           36.00
                                                                 XXX-XX-                              2         0.00                                                                                                                                            0.00
                                                                                                      3        36.00                                                                                                                                           36.00
                                                                 Total Reportable Hours               1       274.00        0.00   82.50   151.00       121.50       189.00       304.50       255.50       72.00      0.00       0.00          0.00         1,450.00
                                                                 Total Hours Reported                 2         0.00        0.00   68.00     0.00         0.00         0.00         0.00         0.00        0.00      0.00       0.00          0.00            68.00
                                                                 Total Reporting Exceptions           3       274.00        0.00   14.50   151.00       121.50       189.00       304.50       255.50       72.00      0.00       0.00          0.00         1,382.00
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                        Schedule:     E-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                                                                                                            Summary of Reportable Hours & Contributions
                                                                                                                                                                       Reporting Exceptions
                                                                                                                                                                               2016
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 67 of 80




                                                                                              Schedule       January     February         March    April         May          June          July      August    September       October    November      December               Total
                                                                 Reported Hours Exceptions    E-3                0.00         0.00         20.50    0.00      172.50        251.50       214.00         71.00          10.50     359.00      398.00         280.00           1,777.00
                                                                                                                                                    Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Pension                                       $0.00        $0.00        $119.72   $0.00   $1,007.40     $1,468.76    $1,271.16      $421.74          $62.37   $2,132.46   $2,364.12     $1,663.20         $10,510.93
                                                                 Apprenticeship & Training                      0.00         0.00          12.30    0.00      103.50        150.90         0.00         0.00            0.00        0.00        0.00          0.00             266.70
                                                                 Total                                         $0.00        $0.00        $132.02   $0.00   $1,110.90     $1,619.66    $1,271.16      $421.74          $62.37   $2,132.46   $2,364.12     $1,663.20         $10,777.63
                                                                  Liquidated Damages          E-2               0.00         0.00          42.96    0.00      176.11        245.31       190.67        63.26           15.00      319.87      354.62        249.48           1,657.28
                                                                  Interest Charges            E-2               0.00         0.00          45.39    0.00      353.62        494.95       365.46       115.98           16.37      533.12      561.48        374.22           2,860.59
                                                                  Total Due or Overpaid                        $0.00        $0.00        $220.37   $0.00   $1,640.63     $2,359.92    $1,827.29      $600.98          $93.74   $2,985.45   $3,280.22     $2,286.90         $15,295.50
                                                                                              Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                        Exhibit C to Complaint - Page 67
                                                                                              Type
                                                                 Pension                      002                5.84         5.84          5.84    5.84         5.84         5.84         5.94          5.94           5.94        5.94        5.94          5.94
                                                                 Apprenticeship & Training    012                0.60         0.60          0.60    0.60         0.60         0.60         0.00          0.00           0.00        0.00        0.00          0.00
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                                                             Schedule:        E-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                                                                                                                Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                2016
                                                                                                                    January      February         March           April             May             June              July        August     September          October     November             December               Total
                                                                 Contributions Due, Schedule:   E-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 68 of 80




                                                                 Pension                                              $0.00         $0.00        $119.72          $0.00        $1,007.40        $1,468.76        $1,271.16        $421.74        $62.37        $2,132.46        $2,364.12        $1,663.20         $10,510.93
                                                                 Apprenticeship & Training                             0.00          0.00          12.30           0.00           103.50           150.90             0.00           0.00          0.00             0.00             0.00             0.00             266.70
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Pension                        15%             $0.00       $0.00                 $17.96          $0.00         $151.11          $220.31          $190.67          $63.26        $15.00         $319.87          $354.62          $249.48           $1,582.28
                                                                 Apprenticeship & Training      12%              0.00        0.00                  25.00           0.00           25.00            25.00             0.00            0.00          0.00            0.00             0.00             0.00               75.00
                                                                 Liquidated Damages                                    0.00          0.00          42.96           0.00          176.11           245.31           190.67           63.26         15.00          319.87           354.62           249.48            1,657.28
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $15, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                  29            28              27             26             25               24               23               22             21            20               19               18




                                                                                                                                                                                                                                                                                                                                Exhibit C to Complaint - Page 68
                                                                                                Int. Rates
                                                                 Pension                        15%                   $0.00         $0.00         $40.41          $0.00         $314.81          $440.63          $365.46         $115.98        $16.37         $533.12          $561.48          $374.22           $2,762.48
                                                                 Apprenticeship & Training      18%                    0.00          0.00           4.98           0.00           38.81            54.32             0.00            0.00          0.00            0.00             0.00             0.00               98.11
                                                                 Interest Charges                                      0.00          0.00          45.39           0.00          353.62           494.95           365.46          115.98         16.37          533.12           561.48           374.22            2,860.59
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                         Schedule:     E-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                 Key:
                                                                 Reportable Hours            1
                                                                 Hours Reported              2
                                                                 Reporting Exceptions        3
                                                                                                                                                              Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 69 of 80




                                                                                                                                                   For the Period January 2016 through December 2016
                                                                 Employee Name
                                                                 SSN                          Key            January    February   March   April          May         June          July     August    September   October   November     December             Total
                                                                 Johnson, M                           1                            20.50               169.00                                                      155.00      190.00        160.00          694.50
                                                                 XXX-XX                               2                             0.00               160.00                                                        0.00        0.00          0.00          160.00
                                                                                                      3                            20.50                 9.00                                                      155.00      190.00        160.00          534.50
                                                                 Simonson, B                          1                                                126.00       111.50                                                                                   237.50
                                                                 XXX-X                                2                                                  0.00         0.00                                                                                     0.00
                                                                                                      3                                                126.00       111.50                                                                                   237.50
                                                                 Simonson, J                          1                                                              29.50        39.50        31.00                 24.00                                   124.00
                                                                 XXX-X                                2                                                               0.00         0.00         0.00                  0.00                                     0.00
                                                                                                      3                                                              29.50        39.50        31.00                 24.00                                   124.00
                                                                 Simonson, K                          1                                                                                                    10.50   180.00      208.00        120.00          518.50
                                                                 XXX-XX-                              2                                                                                                     0.00     0.00        0.00          0.00            0.00
                                                                                                      3                                                                                                    10.50   180.00      208.00        120.00          518.50
                                                                 Simonson, R                          1                                                 37.50       110.50       174.50        40.00                                                         362.50
                                                                 XXX-XX                               2                                                  0.00         0.00         0.00         0.00                                                           0.00
                                                                                                      3                                                 37.50       110.50       174.50        40.00                                                         362.50
                                                                 Total Reportable Hours               1         0.00        0.00   20.50   0.00        332.50       251.50       214.00        71.00       10.50   359.00      398.00        280.00         1,937.00
                                                                 Total Hours Reported                 2         0.00        0.00    0.00   0.00        160.00         0.00         0.00         0.00        0.00     0.00        0.00          0.00           160.00
                                                                 Total Reporting Exceptions           3         0.00        0.00   20.50   0.00        172.50       251.50       214.00        71.00       10.50   359.00      398.00        280.00         1,777.00




                                                                                                                                                                                                                                                                       Exhibit C to Complaint - Page 69
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                      Schedule:     F-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 478
                                                                                                                                                             Summary of Reportable Hours & Contributions
                                                                                                                                                                        Reporting Exceptions
                                                                                                                                                                                2017
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 70 of 80




                                                                                              Schedule       January     February        March      April         May          June          July      August    September      October   November     December              Total
                                                                 Reported Hours Exceptions    F-3                0.00       38.00        197.50    115.00         8.50         0.00         0.00       122.00           12.00      0.00       0.00          0.00           493.00
                                                                                                                                                     Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Pension                                       $0.00      $225.72    $1,173.15    $683.10      $50.49         $0.00        $0.00      $736.88          $72.48     $0.00      $0.00         $0.00         $2,941.82
                                                                 Total                                         $0.00      $225.72    $1,173.15    $683.10      $50.49         $0.00        $0.00      $736.88          $72.48     $0.00      $0.00         $0.00         $2,941.82
                                                                  Liquidated Damages          F-2               0.00        33.86       175.97     102.47       15.00          0.00         0.00       110.53           15.00      0.00       0.00          0.00            452.83
                                                                  Interest Charges            F-2               0.00        45.14       219.97     119.54        8.20          0.00         0.00        92.11            8.15      0.00       0.00          0.00            493.11
                                                                  Total Due or Overpaid                        $0.00      $304.72    $1,569.09    $905.11      $73.69         $0.00        $0.00      $939.52          $95.63     $0.00      $0.00         $0.00         $3,887.76
                                                                                              Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                     Exhibit C to Complaint - Page 70
                                                                                              Type
                                                                 Pension                      002                5.94         5.94         5.94      5.94         5.94         6.04         6.04          6.04           6.04      6.04       6.04          6.04
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                                                  Schedule:      F-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 478
                                                                                                                                                                  Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                  2017
                                                                                                                    January      February           March           April          May         June           July        August        September       October       November       December             Total
                                                                 Contributions Due, Schedule:   F-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 71 of 80




                                                                 Pension                                              $0.00      $225.72         $1,173.15        $683.10        $50.49        $0.00        $0.00         $736.88          $72.48         $0.00          $0.00          $0.00         $2,941.82
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Pension                        15%             $0.00     $33.86                  $175.97         $102.47        $15.00        $0.00        $0.00         $110.53          $15.00         $0.00          $0.00          $0.00          $452.83
                                                                 Liquidated Damages                                    0.00         33.86          175.97          102.47         15.00         0.00         0.00          110.53           15.00          0.00           0.00           0.00           452.83
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $15, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                  17            16              15               14             13            12           11            10             9               8             7              6




                                                                                                                                                                                                                                                                                                                  Exhibit C to Complaint - Page 71
                                                                                                Int. Rates
                                                                 Pension                        15%                   $0.00        $45.14         $219.97         $119.54         $8.20        $0.00        $0.00          $92.11           $8.15         $0.00          $0.00          $0.00          $493.11
                                                                 Interest Charges                                      0.00         45.14          219.97          119.54          8.20         0.00         0.00           92.11            8.15          0.00           0.00           0.00           493.11
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                           Schedule:     F-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48082
                                                                 Rate Code: 478
                                                                 Key:
                                                                 Reportable Hours            1
                                                                 Hours Reported              2
                                                                 Reporting Exceptions        3
                                                                                                                                                                Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 72 of 80




                                                                                                                                                     For the Period January 2017 through December 2017
                                                                 Employee Name
                                                                 SSN                          Key            January    February   March     April          May         June          July     August    September   October   November     December           Total
                                                                 Simonson, B                          1                                      57.50                                                                                                             57.50
                                                                 XXX-X                                2                                       0.00                                                                                                              0.00
                                                                                                      3                                      57.50                                                                                                             57.50
                                                                 Simonson, J                          1                             70.00                                                                                                                      70.00
                                                                 XXX-                                 2                              0.00                                                                                                                       0.00
                                                                                                      3                             70.00                                                                                                                      70.00
                                                                 Simonson, K                          1                    38.00   127.50                                                       122.00       12.00                                            299.50
                                                                 XXX-XX                               2                     0.00     0.00                                                         0.00        0.00                                              0.00
                                                                                                      3                    38.00   127.50                                                       122.00       12.00                                            299.50
                                                                 Simonson, R                          1                                      57.50          8.50                                                                                               66.00
                                                                 XXX-XX                               2                                       0.00          0.00                                                                                                0.00
                                                                                                      3                                      57.50          8.50                                                                                               66.00
                                                                 Total Reportable Hours               1         0.00       38.00   197.50   115.00          8.50        0.00         0.00       122.00       12.00      0.00       0.00          0.00         493.00
                                                                 Total Hours Reported                 2         0.00        0.00     0.00     0.00          0.00        0.00         0.00         0.00        0.00      0.00       0.00          0.00           0.00
                                                                 Total Reporting Exceptions           3         0.00       38.00   197.50   115.00          8.50        0.00         0.00       122.00       12.00      0.00       0.00          0.00         493.00




                                                                                                                                                                                                                                                                       Exhibit C to Complaint - Page 72
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                      Schedule:     G-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                                                                                                              Summary of Reportable Hours & Contributions
                                                                                                                                                                         Reporting Exceptions
                                                                                                                                                                                 2017
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 73 of 80




                                                                                              Schedule       January     February        March        April        May          June          July      August    September     October   November     December               Total
                                                                 Reported Hours Exceptions    G-3             363.00       332.00        354.00     280.50      393.50         97.50        64.00         50.50          0.00      0.00       0.00          0.00           1,935.00
                                                                                                                                                      Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Pension                                   $2,156.22    $1,972.08    $2,102.76    $1,666.17   $2,337.39      $588.90      $386.56      $305.02          $0.00     $0.00      $0.00         $0.00         $11,515.10
                                                                 Total                                     $2,156.22    $1,972.08    $2,102.76    $1,666.17   $2,337.39      $588.90      $386.56      $305.02          $0.00     $0.00      $0.00         $0.00         $11,515.10
                                                                  Liquidated Damages          G-2             323.43       295.81       315.41       249.93      350.61        88.34        57.98        45.75           0.00      0.00       0.00          0.00           1,727.26
                                                                  Interest Charges            G-2             458.20       394.42       394.27       291.58      379.83        88.34        53.15        38.13           0.00      0.00       0.00          0.00           2,097.92
                                                                  Total Due or Overpaid                    $2,937.85    $2,662.31    $2,812.44    $2,207.68   $3,067.83      $765.58      $497.69      $388.90          $0.00     $0.00      $0.00         $0.00         $15,340.28
                                                                                              Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                      Exhibit C to Complaint - Page 73
                                                                                              Type
                                                                 Pension                      002                5.94         5.94         5.94        5.94        5.94         6.04         6.04          6.04          6.04      6.04       6.04          6.04
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                                                          Schedule:      G-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                                                                                                                   Liquidated Damanges and Interest Charges Due on Unpaid Contributions
                                                                                                                                                                                                   2017
                                                                                                                    January      February           March             April             May            June           July        August        September       October       November       December              Total
                                                                 Contributions Due, Schedule:   G-1
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 74 of 80




                                                                 Pension                                         $2,156.22     $1,972.08         $2,102.76        $1,666.17        $2,337.39        $588.90        $386.56        $305.02           $0.00         $0.00          $0.00          $0.00         $11,515.10
                                                                                                LD Rates Liquidated Damages by Fund
                                                                 Pension                        15%          $323.43     $295.81                  $315.41          $249.93          $350.61          $88.34         $57.98         $45.75           $0.00         $0.00          $0.00          $0.00          $1,727.26
                                                                 Liquidated Damages                                 323.43         295.81          315.41           249.93           350.61           88.34          57.98          45.75            0.00          0.00           0.00           0.00           1,727.26
                                                                                                                                 Note: Liquidated damages are calculated at the percentage rate as shown above or $15, whichever is greater, per month per fund.
                                                                                                              Interest Charges by Fund
                                                                 Number of Delinquent Months                  17            16              15               14               13               12             11             10             9               8             7              6




                                                                                                                                                                                                                                                                                                                           Exhibit C to Complaint - Page 74
                                                                                                Int. Rates
                                                                 Pension                        15%                $458.20       $394.42          $394.27          $291.58          $379.83          $88.34         $53.15         $38.13           $0.00         $0.00          $0.00          $0.00          $2,097.92
                                                                 Interest Charges                                   458.20         394.42          394.27           291.58           379.83           88.34          53.15          38.13            0.00          0.00           0.00           0.00           2,097.92
                                                                                                             Note: Interest is charged at the rate shown above on a per annum basis from the 15th of the month following the period listed above for which hours were worked until July 15, 2018.
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                           Schedule:     G-3
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                 Key:
                                                                 Reportable Hours            1
                                                                 Hours Reported              2
                                                                 Reporting Exceptions        3
                                                                                                                                                                Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 75 of 80




                                                                                                                                                     For the Period January 2017 through December 2017
                                                                 Employee Name
                                                                 SSN                          Key            January    February   March     April          May         June          July     August    September   October   November     December             Total
                                                                 Johnson, M                           1       106.00                                                                                                                                           106.00
                                                                 XXX-XX-                              2         0.00                                                                                                                                             0.00
                                                                                                      3       106.00                                                                                                                                           106.00
                                                                 Simonson, B                          1        38.00       81.50   112.50                              11.50                                                                                   243.50
                                                                 XXX-X                                2         0.00        0.00     0.00                               0.00                                                                                     0.00
                                                                                                      3        38.00       81.50   112.50                              11.50                                                                                   243.50
                                                                 Simonson, J                          1                    32.00    61.00   105.00        96.00                                                                                                294.00
                                                                 XXX-XX                               2                     0.00     0.00     0.00         0.00                                                                                                  0.00
                                                                                                      3                    32.00    61.00   105.00        96.00                                                                                                294.00
                                                                 Simonson, K                          1       148.00      105.00    68.00   120.00       165.50        86.00        64.00        50.50                                                         807.00
                                                                 XXX-XX                               2         0.00        0.00     0.00     0.00         0.00         0.00         0.00         0.00                                                           0.00
                                                                                                      3       148.00      105.00    68.00   120.00       165.50        86.00        64.00        50.50                                                         807.00
                                                                 Simonson, R                          1        71.00      113.50   112.50    55.50       132.00                                                                                                484.50
                                                                 XXX-XX                               2         0.00        0.00     0.00     0.00         0.00                                                                                                  0.00
                                                                                                      3        71.00      113.50   112.50    55.50       132.00                                                                                                484.50
                                                                 Total Reportable Hours               1       363.00      332.00   354.00   280.50       393.50        97.50        64.00        50.50        0.00      0.00       0.00          0.00         1,935.00
                                                                 Total Hours Reported                 2         0.00        0.00     0.00     0.00         0.00         0.00         0.00         0.00        0.00      0.00       0.00          0.00             0.00
                                                                 Total Reporting Exceptions           3       363.00      332.00   354.00   280.50       393.50        97.50        64.00        50.50        0.00      0.00       0.00          0.00         1,935.00




                                                                                                                                                                                                                                                                         Exhibit C to Complaint - Page 75
                Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 76 of 80
                                                                                                        Schedule A-2

 Trust Fund:               Washington Idaho Cement Masons Employers Retirement Trust Fund

 Employer:                 Lundeen Simonson, Inc.
                           Account #'s: 48082 & 48083

                                   Summary of Reporting Exceptions, Liquidated Damages
                                                    And Interest Due

                                              March 2015 through May 2018

       Year                    Hours          Contributions          Liquidated
 Account# Schedule           Exceptions        Exceptions             Damages          Interest         Total
       2015
  48082                              0.00                0.00               0.00             0.00               0.00

   48083     B-1                  (874.00)          (5,628.56)              0.00             0.00         (5,628.56)
        2016
   48082                             0.00                0.00               0.00             0.00               0.00

   48083       C-1                (899.50)          (5,623.03)              0.00             0.00         (5,623.03)

                                (1,773.50)    $    (11,251.59)   $          0.00   $         0.00   $    (11,251.59)

 Breakdown by Fund:
                                                  Overpaid
 Retirement Fund                              $    (10,391.19)
 Apprenticeship Training                              (860.40)

  Total                                       $    (11,251.59)




Exhibit C to Complaint - Page 76                        Page 1 of 1
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                  Schedule:     B-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                                                                                                          Summary of Reportable Hours & Contributions
                                                                                                                                                                     Reporting Exceptions
                                                                                                                                                                             2015
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 77 of 80




                                                                                              Schedule       January     February        March   April         May          June          July      August    September     October   November     December               Total
                                                                 Reported Hours Exceptions    B-2                                         0.00    0.00         0.00         0.00         0.00          0.00          0.00      0.00       0.00       -874.00           -874.00
                                                                                                                                                  Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Pension                                                                 $0.00   $0.00        $0.00        $0.00        $0.00         $0.00         $0.00     $0.00      $0.00    -$5,104.16         -$5,104.16
                                                                 Apprenticeship & Training                                                0.00    0.00         0.00         0.00         0.00          0.00          0.00      0.00       0.00       -524.40            -524.40
                                                                 Total                                                                   $0.00   $0.00        $0.00        $0.00        $0.00         $0.00         $0.00     $0.00      $0.00    -$5,628.56         -$5,628.56
                                                                  Total Due or Overpaid                                                  $0.00   $0.00        $0.00        $0.00        $0.00         $0.00         $0.00     $0.00      $0.00    -$5,628.56         -$5,628.56
                                                                                              Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                  Exhibit C to Complaint - Page 77
                                                                                              Type
                                                                 Pension                      002                                         5.84    5.84         5.84         5.84         5.84          5.84          5.84      5.84       5.84          5.84
                                                                 Apprenticeship & Training    012                                         0.60    0.60         0.60         0.60         0.60          0.60          0.60      0.60       0.60          0.60
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                        Schedule:     B-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                 Key:
                                                                 Reportable Hours            1
                                                                 Hours Reported              2
                                                                 Reporting Exceptions        3
                                                                                                                                                             Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 78 of 80




                                                                                                                                                   For the Period March 2015 through December 2015
                                                                 Employee Name
                                                                 SSN                          Key            January    February   March   April         May         June         July      August    September   October   November     December             Total
                                                                 Johnson, M                           1                                                                                                                                      86.00           86.00
                                                                 XXX-XX-                              2                                                                                                                                     176.00          176.00
                                                                                                      3                                                                                                                                     -90.00          -90.00
                                                                 Murley, M                            1                                                                                                                                     100.00          100.00
                                                                 XXX-XX                               2                                                                                                                                     190.00          190.00
                                                                                                      3                                                                                                                                     -90.00          -90.00
                                                                 Rodriguez, M                         1                                                                                                                                       0.00             0.00
                                                                 XXX-X                                2                                                                                                                                     180.00           180.00
                                                                                                      3                                                                                                                                    -180.00          -180.00
                                                                 Salinas, E                           1                                                                                                                                       0.00             0.00
                                                                 XXX-X                                2                                                                                                                                     182.00           182.00
                                                                                                      3                                                                                                                                    -182.00          -182.00
                                                                 Sanchez, R                           1                                                                                                                                      40.00            40.00
                                                                 XXX-XX                               2                                                                                                                                     190.00           190.00
                                                                                                      3                                                                                                                                    -150.00          -150.00
                                                                 Smith, E                             1                                                                                                                                       0.00             0.00
                                                                 XXX-XX                               2                                                                                                                                     182.00           182.00
                                                                                                      3                                                                                                                                    -182.00          -182.00




                                                                                                                                                                                                                                                                      Exhibit C to Complaint - Page 78
                                                                 Total Reportable Hours               1                             0.00   0.00          0.00        0.00         0.00         0.00        0.00      0.00       0.00        226.00           226.00
                                                                 Total Hours Reported                 2                             0.00   0.00          0.00        0.00         0.00         0.00        0.00      0.00       0.00      1,100.00         1,100.00
                                                                 Total Reporting Exceptions           3                             0.00   0.00          0.00        0.00         0.00         0.00        0.00      0.00       0.00       -874.00          -874.00
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                                     Schedule:     C-1
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                                                                                                            Summary of Reportable Hours & Contributions
                                                                                                                                                                       Reporting Exceptions
                                                                                                                                                                               2016
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 79 of 80




                                                                                              Schedule       January     February        March      April        May          June          July      August    September      October   November     December               Total
                                                                 Reported Hours Exceptions    C-2            -274.00          0.00        0.00     -55.00      -76.00      -155.00      -166.50       -101.00         -72.00      0.00       0.00          0.00           -899.50
                                                                                                                                                    Detail of Contributions Due or Overpaid on Reporting Exceptions
                                                                 Pension                                  -$1,600.16        $0.00        $0.00   -$321.20    -$443.84     -$905.20     -$989.01     -$599.94      -$427.68       $0.00      $0.00         $0.00         -$5,287.03
                                                                 Apprenticeship & Training                   -164.40         0.00         0.00     -33.00      -45.60       -93.00         0.00         0.00          0.00        0.00       0.00          0.00            -336.00
                                                                 Total                                    -$1,764.56        $0.00        $0.00   -$354.20    -$489.44     -$998.20     -$989.01     -$599.94      -$427.68       $0.00      $0.00         $0.00         -$5,623.03
                                                                  Total Due or Overpaid                   -$1,764.56        $0.00        $0.00   -$354.20    -$489.44     -$998.20     -$989.01     -$599.94      -$427.68       $0.00      $0.00         $0.00         -$5,623.03
                                                                                              Fund       Trust Fund Contribution Rates




                                                                                                                                                                                                                                                                                     Exhibit C to Complaint - Page 79
                                                                                              Type
                                                                 Pension                      002                5.84         5.84        5.84       5.84        5.84         5.84         5.94          5.94          5.94       5.94       5.94          5.94
                                                                 Apprenticeship & Training    012                0.60         0.60        0.60       0.60        0.60         0.60         0.00          0.00          0.00       0.00       0.00          0.00
                                                                 Washington-Idaho Cement Masons Employers Retirement Trust Fund                                                                                                          Schedule:     C-2
                                                                 Lundeen Simonson, Inc.
                                                                 Account#: 48083
                                                                 Rate Code: 072
                                                                 Key:
                                                                 Reportable Hours            1
                                                                 Hours Reported              2
                                                                 Reporting Exceptions        3
                                                                                                                                                               Detail of Reporting Exceptions
Case 2:20-cv-00786-RSM Document 1 Filed 05/26/20 Page 80 of 80




                                                                                                                                                    For the Period January 2016 through December 2016
                                                                 Employee Name
                                                                 SSN                          Key            January    February   March    April          May         June          July     August    September   October   November     December             Total
                                                                 Johnson, M                           1        82.50                        74.50                                                                                                             157.00
                                                                 XXX-X                                2       122.50                       129.50                                                                                                             252.00
                                                                                                      3       -40.00                       -55.00                                                                                                             -95.00
                                                                 Murley, M                            1       102.00                                                                                                                                          102.00
                                                                 XXX-XX                               2       142.00                                                                                                                                          142.00
                                                                                                      3       -40.00                                                                                                                                          -40.00
                                                                 Rodriguez, M                         1         0.00                                                                                                                                             0.00
                                                                 XXX-XX                               2        40.00                                                                                                                                            40.00
                                                                                                      3       -40.00                                                                                                                                           -40.00
                                                                 Salinas, E                           1         0.00                                     40.00        44.50         0.00         0.00        0.00                                               84.50
                                                                 XXX-XX                               2        80.00                                    116.00       199.50       166.50       101.00       72.00                                              735.00
                                                                                                      3       -80.00                                    -76.00      -155.00      -166.50      -101.00      -72.00                                             -650.50
                                                                 Sanchez, R                           1         0.00                                                                                                                                             0.00
                                                                 XXX-XX                               2        38.00                                                                                                                                            38.00
                                                                                                      3       -38.00                                                                                                                                           -38.00
                                                                 Smith, E                             1         0.00                                                                                                                                             0.00
                                                                 XXX-XX                               2        36.00                                                                                                                                            36.00
                                                                                                      3       -36.00                                                                                                                                           -36.00




                                                                                                                                                                                                                                                                        Exhibit C to Complaint - Page 80
                                                                 Total Reportable Hours               1       184.50        0.00    0.00    74.50        40.00        44.50         0.00         0.00        0.00      0.00       0.00          0.00           343.50
                                                                 Total Hours Reported                 2       458.50        0.00    0.00   129.50       116.00       199.50       166.50       101.00       72.00      0.00       0.00          0.00         1,243.00
                                                                 Total Reporting Exceptions           3      -274.00        0.00    0.00   -55.00       -76.00      -155.00      -166.50      -101.00      -72.00      0.00       0.00          0.00          -899.50
